Exhibit 10.39
Execution Version


WELLS FARGO BANK, NATIONAL ASSOCIATION
1808 Aston Avenue, Suite 250
Carlsbad, CA 92008


WELLS FARGO SECURITIES, LLC
550 South Tryon Street
Charlotte, North Carolina 28202
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
245 Park Avenue, 37th Floor
New York, New York 10167




 
 
MANUFACTURERS AND TRADERS TRUST COMPANY
1 Light St, 13th Floor
Baltimore, MD 21202


SUNTRUST ROBINSON HUMPHREY, INC.
SUNTRUST BANK
3333 Peachtree Road
Atlanta, Georgia 30326


 
 





CONFIDENTIAL


March 1, 2019


Carrols Restaurant Group, Inc.
968 James Street
Syracuse, NY 13203


Attention: Paul Flanders, Chief Financial Officer




Re:    Carrols Amended and Restated Commitment Letter
$500 Million Senior Secured Credit Facilities


Ladies and Gentlemen:


You have advised Wells Fargo Bank, National Association (“Wells Fargo Bank”),
Wells Fargo Securities, LLC (“Wells Fargo Securities”), Coöperatieve Rabobank
U.A., New York Branch (“Rabobank”), Manufacturers and Traders Trust Company
(“M&T Bank”), SunTrust Bank (“SunTrust Bank”), SunTrust Robinson Humphrey, Inc.
(“STRH” and, together with Wells Fargo Bank, Wells Fargo Securities, Rabobank,
M&T Bank and SunTrust Bank, the “Commitment Parties” or “we” or “us”) that
Carrols Restaurant Group, Inc. (“Carrols” or “you”) intends to consummate the
Transactions (as defined in Annex A) and seeks financing to (a) consummate the
Refinancing (as defined in Annex A), (b) pay fees, commissions and expenses in
connection with the Transactions and (c) finance ongoing working capital
requirements and other general corporate purposes, all as more fully described
in the Transaction Description attached hereto as Annex A (the “Transaction
Description”). You have further advised us that the sources of funds required in
connection with the foregoing will consist of senior secured credit facilities
of $500.0 million to be provided to the Borrower (as defined Annex A) consisting
of (i) a term loan B facility of $400.0 million (the “Term Loan B Facility”) and
(ii) a revolving credit facility of $100.0 million (the “Revolving Credit
Facility” and, collectively with the Term Loan B Facility, the “Senior Credit
Facilities”), each as described in the Summary of Proposed Terms and Conditions
attached hereto as Annex B (the “Term Sheet”).







--------------------------------------------------------------------------------




This letter, including the Transaction Description, the Term Sheet and the
Conditions Annex attached hereto as Annex C (the “Conditions Annex”), is
hereinafter referred to as the “Commitment Letter”. This Commitment Letter
amends, restates and supersedes in its entirety that certain commitment letter,
dated February 19, 2019 (together with all annexes thereto, the “Original
Commitment Letter”), by and among Wells Fargo Bank, Wells Fargo Securities and
you, and such Original Commitment Letter shall be of no further force or effect;
provided that, notwithstanding anything to the contrary herein, Wells Fargo Bank
and Wells Fargo Securities shall be entitled to the benefits of the
indemnification and cost reimbursement provisions of this Commitment Letter as
if they were in effect as of the date of the Original Commitment Letter. The
date of the consummation of the Refinancing and the initial funding of the
Senior Credit Facilities is referred to as the “Closing Date”. Except as the
context otherwise requires, references to the “Borrower and its subsidiaries”
will include the Acquired Company and its subsidiaries after giving effect to
the Acquisition (as defined in Annex A).
1.Commitment. Upon the terms set forth in this Commitment Letter and subject
only to the satisfaction (or waiver) of the Exclusive Funding Conditions (as
defined below), (a) Wells Fargo Bank is pleased to advise you that it hereby
commits, on a several and not joint basis, to provide 67.50000% of the principal
amount of the Term Loan B Facility and 35.00000% of the principal amount of the
Revolving Credit Facility, (b) Rabobank is pleased to advise you that it hereby
commits, on a several and not joint basis, to provide 10.83334% of the principal
amount of the Term Loan B Facility and 21.66667% of the principal amount of the
Revolving Credit Facility, (c) M&T Bank is pleased to advise you that it hereby
commits, on a several and not joint basis, to provide 10.83334% of the principal
amount of the Term Loan B Facility and 21.66667% of the principal amount of the
Revolving Credit Facility, and (d) SunTrust Bank is pleased to advise you that
it hereby commits, on a several and not joint basis, to provide 10.83333% of the
principal amount of the Term Loan B Facility and 21.66666% of the principal
amount of the Revolving Credit Facility. For purposes hereof, (i) each of Wells
Fargo Bank, Rabobank, M&T Bank and SunTrust Bank is referred to herein,
individually, as an “Initial Lender” and, collectively, as the “Initial Lenders”
and (ii) the foregoing several commitments shall be referred to herein, as to
each Initial Lender, its respective “Commitment” and, collectively as to all
Initial Lenders, the “Commitments”.
2.Titles and Roles. Each of Wells Fargo Securities, Rabobank, M&T Bank and STRH,
acting alone or through or with affiliates selected by it, will act as a joint
bookrunner and joint lead arranger (each in such capacities, a “Lead Arranger”
and, collectively, the “Lead Arrangers”) in arranging and syndicating the Senior
Credit Facilities. Wells Fargo Bank will act as the sole administrative agent
(in such capacity, the “Administrative Agent”) for the Senior Credit Facilities.
No additional agents, co-agents, arrangers or bookrunners will be appointed, no
other titles will be awarded unless you and we shall agree in writing; provided
that Wells Fargo Securities will have the “left” and “highest” placement in any
and all marketing materials or other documentation used in connection with the
Senior Credit Facilities and shall hold the leading role and responsibilities
conventionally associated with such placement, including maintaining sole
physical books for the Senior Credit Facilities and (iii) no Lender or other
party (other than the Lead Arrangers in consultation with you) will have rights
in respect of the management of the syndication of the Senior Credit Facilities,
subject to the terms of this Commitment Letter and the Fee Letter (as defined
below).
3.
Conditions to Commitment.

(a)The Commitment of each Initial Lender and the undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction (or waiver) of the
conditions precedent expressly set forth in the Conditions Annex (such express
conditions, subject in all respects to the Limited Conditionality Provision (as
defined below), the “Exclusive Funding Conditions”); it being understood that,
notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Financing Documentation (as defined





--------------------------------------------------------------------------------




in the Term Sheet), the Acquisition Agreement (as defined in Annex A) or any
other agreement, document, instrument or other undertaking concerning the Senior
Credit Facilities or the financing of the Transactions, there are no conditions
(implied or otherwise) to the Commitments of the Initial Lenders and the
undertakings of the Commitment Parties hereunder, including compliance with the
terms of this Commitment Letter, the Fee Letter or the Financing Documentation,
other than the Exclusive Funding Conditions (and upon satisfaction or waiver of
the Exclusive Funding Conditions, the initial funding under the Senior Credit
Facilities shall occur).
(b)Notwithstanding anything in this Commitment Letter, the Fee Letter or the
Financing Documentation (as defined in the Term Sheet) or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations relating to you, the Acquired
Company, the Borrower and their respective subsidiaries and their respective
businesses the accuracy of which shall be a condition to the availability of the
Senior Credit Facilities on the Closing Date shall be (i) such of the
representations made by the Acquired Company and/or the Seller or its
subsidiaries or affiliates or with respect to the Acquired Company, its
subsidiaries or its business in the Acquisition Agreement (as defined in Annex
A) as are material to the interests of the Lenders referred to below, but only
to the extent that you or your affiliates have the right to terminate your or
their respective obligations under the Acquisition Agreement or otherwise
decline to close the Acquisition as a result of a breach or inaccuracy of any
such representations and warranties (the “Specified Acquisition Agreement
Representations”), and (ii) the Specified Representations (as defined below)
made by the Borrower and the Guarantors (as defined in the Term Sheet) in the
Financing Documentation and (b) the terms of the Financing Documentation shall
be in a form such that they do not impair the availability of the Senior Credit
Facilities on the Closing Date if the Exclusive Funding Conditions are satisfied
or waived (it being understood that, to the extent any security interest in any
Collateral (as defined in the Term Sheet) (other than security interests in
assets of the Borrower and Guarantors that may be perfected by (x) the filing of
a financing statement under the Uniform Commercial Code, and (y) the delivery of
certificates evidencing the equity interests required to be pledged pursuant to
the Term Sheet) is not or cannot be provided or perfected on the Closing Date
after your use of commercially reasonable efforts to do so or without undue
burden or expense, then the provision and/or perfection of such security
interests shall not constitute a condition precedent to the availability of the
Senior Credit Facilities on the Closing Date, but instead shall be required to
be perfected after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent and the Borrower acting reasonably
(but not to exceed 60 days after the Closing Date, unless extended by the
Administrative Agent in its reasonable discretion)). For purposes hereof,
“Specified Representations” means the representations and warranties of the
Borrower and the Guarantors (after giving effect to the Transactions) set forth
in the Financing Documentation relating to corporate or other organizational
existence of the Credit Parties (as defined in the Term Sheet) and good standing
of the Credit Parties in their respective jurisdictions of organization (if
applicable); organizational power and authority, due authorization, execution
and delivery and enforceability, in each case, relating to the Credit Parties
entering into and performing under the Financing Documentation; no conflicts
with or consents under the Credit Parties’ organizational documents or
applicable law, in each case, with respect to the execution, delivery and
performance of the Financing Documentation; solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its subsidiaries
on a consolidated basis; Federal Reserve margin regulations; the Investment
Company Act; the PATRIOT Act; use of proceeds of the Senior Credit Facilities
not violating OFAC or FCPA; and creation, validity, perfection and priority of
security interests in the Collateral (subject to permitted liens and the
limitations set forth in the immediately preceding sentence). This Section 3,
and the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.





--------------------------------------------------------------------------------




4.
Syndication.



(a)The Lead Arrangers intend and reserve the right, both prior to and after the
Closing Date, to secure commitments for the Senior Credit Facilities from a
syndicate of banks, financial institutions and other entities identified by
Wells Fargo Securities in consultation with you and reasonably acceptable to
you, including any relationship lenders designated by you with the consent of
Wells Fargo Securities (such consent not to be unreasonably withheld) (such
banks, financial institutions and other entities committing to the Senior Credit
Facilities, including the Initial Lenders, the “Lenders”) upon the terms set
forth in this Commitment Letter. Until the earlier of (i) the date that a
Successful Syndication (as defined in the Fee Letter) is achieved and (ii) the
date that is 60 days following the Closing Date (such earlier date, the
“Syndication Date”), you agree to, and, to the extent reasonable and practical
and in all instances not in contravention of the terms of the Acquisition
Agreement as in effect on the date of the Original Commitment Letter, will use
commercially reasonable efforts to cause appropriate members of management of
the Acquired Company to, assist us actively in achieving a syndication of the
Senior Credit Facilities that is satisfactory to us and you. To assist us in our
syndication efforts, you agree that you will, and will cause your
representatives and non-legal advisors to, and, to the extent reasonable and
practical and in all instances not in contravention of the terms of the
Acquisition Agreement as in effect on the date of the Original Commitment
Letter, will use commercially reasonable efforts to cause appropriate members of
management of the Acquired Company and its representatives and advisors to,
(i) provide promptly to the Commitment Parties and the other prospective
Lenders, in each case, upon the reasonable request of the Lead Arrangers, all
information reasonably deemed necessary by the Lead Arrangers to assist the Lead
Arrangers and each prospective Lender in their evaluation of the Transactions
and to complete the syndication (including, without limitation, projections
prepared by your management of balance sheets, income statements and cash flow
statements of you and your subsidiaries for such periods after the Closing Date
and during the term of the Senior Credit Facilities as are reasonably requested
by the Lead Arrangers), (ii) make your senior management and (to the extent
reasonable and practical and in all instances not in contravention of the terms
of the Acquisition Agreement as in effect on the date) use commercially
reasonable efforts to make appropriate members of management of the Acquired
Company available to prospective Lenders on reasonable prior notice and at
reasonable and mutually agreed times and places, (iii) host, with the Lead
Arrangers, one or more meetings and/or calls with prospective Lenders at
mutually agreed times and locations, (iv) assist, and cause your affiliates and
advisors to assist, the Lead Arrangers in the preparation of one or more
confidential information memoranda and other customary marketing materials
(which memoranda and/or other marketing materials you will use commercially
reasonable efforts to finalize no later than 45 days following the date of the
Original Commitment Letter), to be used in connection with the syndication, (v)
use commercially reasonable efforts to ensure that the syndication efforts of
the Lead Arrangers benefit materially from the existing lending relationships of
the Borrower and the Acquired Company, (vi) use commercially reasonable efforts
to obtain, at the Borrower’s expense, (A) a current public corporate rating (but
no specific rating) for the Borrower from Standard & Poor’s Financial Services
LLC, a subsidiary of The McGraw-Hill Companies, Inc. (“S&P”), (B) a current
public corporate family rating (but no specific rating) for the Borrower from
Moody’s Investors Service, Inc. (“Moody’s”) and (C) a current public rating with
respect to each of the Senior Credit Facilities from each of S&P and Moody’s, in
each case, at least 30 days prior to the Closing Date and to participate
actively in the process of securing such ratings, including having your senior
management (and, to the extent reasonable and practical and in all instances not
in contravention of the terms of the Acquisition Agreement as in effect on the
date of the Original Commitment Letter, using commercially reasonable efforts to
have) appropriate members of management of the Acquired Company meet with such
rating agencies, and (vii) your ensuring (and, to the extent practical and
appropriate and in all instances not in contravention of the terms of the
Acquisition Agreement as in effect on the date of the Original Commitment
Letter, using your commercially reasonable efforts to cause the Acquired Company
to ensure) that prior to the Syndication Date (and, if later, prior to the
Closing Date) there will be no competing issues, offerings, placements,





--------------------------------------------------------------------------------




arrangements or syndications of debt securities or commercial bank or other
credit facilities by or on behalf of you or your subsidiaries or the Acquired
Company or its subsidiaries being announced, offered, placed or arranged (other
than the Senior Credit Facilities) without the written consent of the Lead
Arrangers, unless such issuance, offering, placement, arrangement or syndication
would not reasonably be expected to materially and adversely impair the primary
syndication of the Senior Credit Facilities (it being understood that (A)
indebtedness incurred in the ordinary course of business of the Borrower and its
subsidiaries for capital expenditures and working capital purposes,
(B) Permitted Surviving Debt, (C) amendments, replacements, extensions,
refinancings and renewals of existing indebtedness of Carrols, the Acquired
Company and/or their respective subsidiaries, in each case, in consultation with
the Lead Arrangers, (D) revolver drawings under the Existing Credit Agreement
and (E) any other indebtedness agreed between the Lead Arrangers and you will
not materially impair the syndication of the Senior Credit Facilities).
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter, none of the following shall constitute a condition to the
commitments hereunder or the funding of the Senior Credit Facilities on the
Closing Date or any time thereafter and shall not constitute a condition
precedent to the Closing Date: (i) the obtaining of the ratings referenced
above, (ii) the compliance with any of the other provisions set forth in this
paragraph or (iii) the completion of the syndication of the Senior Credit
Facilities.
(b)Wells Fargo Securities and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Senior Credit Facilities (in
consultation with you), including decisions as to the selection and number of
prospective Lenders to be approached, when they will be approached, whose
commitments will be accepted, any titles offered to the Lenders and the final
allocations of the commitments and any related fees among the Lenders, and the
Lead Arrangers will exclusively perform all functions and exercise all authority
as is customarily performed and exercised in such capacities; provided that any
Lenders from which commitments have been accepted shall be reasonably acceptable
to you. Notwithstanding the Lead Arrangers’ right to syndicate the Senior Credit
Facilities and receive commitments with respect thereto, unless otherwise agreed
to by you and except as set forth in Section 2, (i) no Initial Lender shall be
relieved or released from its obligations hereunder (including its obligation to
fund the Senior Credit Facilities on the Closing Date) in connection with any
syndication, assignment or participation in the Senior Credit Facilities, (ii)
no assignment of all or any portion of an Initial Lender’s Commitment shall be
effective until after the initial funding of the Senior Credit Facilities and
the occurrence of the Closing Date and (iii) unless you and we agree in writing,
each Commitment Party will retain exclusive control over their rights and
obligations with respect to its respective Commitment in respect of the Senior
Credit Facilities, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.
Without limiting your obligations to assist with the syndication efforts as set
forth herein, it is understood that the Commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Senior Credit Facilities or your satisfaction of such obligations, and in no
event shall the successful completion of the syndication of the Senior Credit
Facilities or your satisfaction of such obligations constitute a condition to
the availability of the Senior Credit Facilities on the Closing Date.
5.
Information.

(a)You represent and warrant (solely as relates to matters with respect to the
Acquired Company and its subsidiaries, prior to the Closing Date, to your
knowledge) that (but the accuracy of which representation and warranty shall not
be a condition to the commitments hereunder or the funding of the Senior Credit
Facilities on the Closing Date) (i) all written information and written data
(such information and data, other than the Projections, as defined below, other
forward-looking information and information of a general economic or industry
specific nature, the “Information”) concerning you, the Borrower, the Acquired
Company and their respective subsidiaries and the Transactions that has been or
will be made





--------------------------------------------------------------------------------




available to the Commitment Parties by you, the Acquired Company or any of your
or their representatives, subsidiaries or affiliates (or on your or their
behalf), when taken as a whole, does not, and in the case of Information made
available after the date of the Original Commitment Letter, will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading (after
giving effect to all supplements and updates thereto provided in accordance with
the immediately succeeding sentence); and (ii) all financial projections
concerning you, the Borrower, the Acquired Company and their respective
subsidiaries, taking into account the consummation of the Transactions, that
have been or will be made available to the Commitment Parties by you, the
Acquired Company or any of your or their representatives, subsidiaries or
affiliates (or on your or their behalf) (the “Projections”) have been or will be
prepared in good faith based upon assumptions believed by you or the Acquired
Company to be reasonable at the time made available to the Commitment Parties or
the prospective Lenders, it being understood that such Projections are not to be
viewed as facts and are subject to significant uncertainties and contingencies,
many of which are beyond your control, that no assurance can be given that any
particular financial projections will be realized, and that actual results may
vary materially from the Projections. You agree that if, at any time prior to
the later of the Closing Date and the Syndication Date, you become aware that
any of the representations and warranties contained in the preceding sentence
would be incorrect in any material respect if the Information and Projections
were being furnished, and such representations were being made, at such time,
then you will promptly (or prior to the Closing Date, with respect to
Information or Projections concerning the Acquired Company and its subsidiaries,
you will use commercially reasonable efforts to) supplement the Information and
the Projections so that such representations are correct in all material
respects under those circumstances; provided that any such supplement shall cure
any breach of such representations to the extent such supplement is provided
prior to the earlier of the Closing Date or the Syndication Date. In arranging
the Senior Credit Facilities, we will be entitled to use and rely upon, without
responsibility to verify independently, the Information and the Projections. You
acknowledge that we may share with any of our affiliates (it being understood
that such affiliates will be subject to the confidentiality agreements between
you and us), and such affiliates may share with the Commitment Parties, any
information related to you, the Acquired Company, or any of your or their
respective subsidiaries or affiliates (including, without limitation, in each
case, information relating to creditworthiness) and the transactions
contemplated hereby.
(b)You acknowledge that (i) the Commitment Parties will make available, on your
behalf, the Information, Projections and other marketing materials and
presentations, including the confidential information memoranda (collectively,
the “Informational Materials”), to the prospective Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”) and (ii) certain prospective Lenders may
be “public side” (i.e., lenders that do not wish (or that have personnel that do
not wish) to receive material non-public information (within the meaning of the
United States federal securities laws) (or information that would not
customarily be made publicly available if the Acquired Company were to become a
public reporting company, “MNPI”) with respect to you, the Borrower, the
Acquired Company or their subsidiaries or affiliates or any of their respective
securities, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities (such prospective Lenders,
“Public Lenders”). At the request of the Lead Arrangers, (A) you will assist,
and cause your affiliates, advisors, and to the extent possible using
commercially reasonable efforts, appropriate representatives of the Acquired
Company to assist, the Lead Arrangers in the preparation of Informational
Materials to be used in connection with the syndication of the Senior Credit
Facilities to Public Lenders, which will not contain MNPI (the “Public
Informational Materials”), (B) at our request, you will identify and
conspicuously mark any Public Informational Materials “PUBLIC, and (C) we shall
be entitled to treat as containing MNPI any Informational Materials not
specifically identified by you as “PUBLIC”. Notwithstanding the foregoing, you
agree that the Commitment Parties may distribute the following documents to all
prospective Lenders (including the Public Lenders) on your behalf, unless you
advise the





--------------------------------------------------------------------------------




Commitment Parties in writing (including by email) within a reasonable time
prior to their intended distributions that such material should not be
distributed to Public Lenders (provided that you shall have been given a
reasonable opportunity to review such documents and comply with the U.S.
Securities and Exchange Commission disclosure requirements): (w) administrative
materials for prospective Lenders such as lender meeting invitations and funding
and closing memoranda, (x) notifications of changes in the terms of the Senior
Credit Facilities, (y) financial information regarding the Borrower and the
Acquired Company and their subsidiaries (other than the Projections and other
financial information containing forward-looking statements) and (z) drafts and
final versions of the Term Sheet and the Financing Documentation. If you advise
us in writing (including by email) that any of the foregoing items (other than
the Financing Documentation) should not be distributed to Public Lenders, then
the Commitment Parties will not distribute such materials to Public Lenders
without further discussions with you. Before distribution of any Informational
Materials to prospective Lenders, you shall provide us with a customary letter
authorizing the dissemination of the Informational Materials, confirming the
accuracy and completeness in all material respects of the information contained
therein, in the case of Public Informational Materials, confirming the absence
of MNPI therefrom, and exculpating (i) us, our direct and indirect equity
holders and our and their affiliates with respect to any liability related to
the use or misuse of the contents of such Information Materials or any related
marketing material by the recipients thereof and (ii) you, the Borrower, the
Acquired Company, your and their direct and indirect equity holders and your and
their respective affiliates with respect to any liability related to the misuse
of the contents of such Information Materials or any related marketing material
by the recipients thereof.
(c)You hereby authorize the Lead Arrangers to download copies of the Borrower’s
trademark logos from its website and post copies thereof on the SyndTrak site or
similar workspace established by the Lead Arrangers to syndicate the Senior
Credit Facilities and use the logos on any confidential information memoranda,
presentations and other marketing materials prepared in connection with the
syndication of the Senior Credit Facilities or in any advertisements (to which
you consent, such consent not to be unreasonably withheld) that the Lead
Arrangers may place after the closing of the Senior Credit Facilities in
financial and other newspapers, journals, the World Wide Web, home page or
otherwise, at their own expense describing its services to the Borrower
hereunder.
6.    Fees.     As consideration for the commitments and agreements of the
Commitment Parties hereunder, you agree to cause to be paid the nonrefundable
fees described in the letter dated the date hereof and delivered herewith (the
“Fee Letter”) on the terms and subject to the conditions set forth therein.
7.    Indemnification. You agree to indemnify and hold harmless the Commitment
Parties and each of their respective affiliates, directors, officers, employees,
partners, representatives, advisors and agents and each of their respective
heirs, successors and assigns (each, an “Indemnified Party”) from and against
any and all actions, suits, losses, claims, damages, penalties, liabilities and
out-of-pocket expenses of any kind or nature (including legal expenses), joint
or several, to which such Indemnified Party may become subject or that may be
incurred or asserted or awarded against such Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Commitment Letter, the Original Commitment Letter, the Transactions or
any related transaction (including, without limitation, the execution and
delivery of this Commitment Letter and the Financing Documentation and the
closing of the Transactions) or (b) the use or the contemplated use of the
proceeds of the Senior Credit Facilities, and will reimburse each Indemnified
Party for all out-of-pocket expenses (including reasonable attorneys’ fees,
expenses and charges (limited to one counsel for all Indemnified Parties, taken
as a whole, and, if reasonably necessary, a single local counsel to all
Indemnified Parties, taken as a whole, in each relevant material jurisdiction
and, solely in the case of a conflict of interest,





--------------------------------------------------------------------------------




one additional counsel in each applicable material jurisdiction to the affected
Indemnified Parties similarly situated taken as a whole)) within 30 days after
demand therefor (together with reasonably detailed backup documentation) as they
are incurred in connection with any of the foregoing; provided that no
Indemnified Party will have any right to indemnification for any of the
foregoing to the extent resulting from (i) such Indemnified Party’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment, (ii) a claim brought by you
against an Indemnified Party for material breach in bad faith of the funding
obligations of such Indemnified Party under this Commitment Letter or the
Original Commitment Letter as determined by a court of competent jurisdiction in
a final non-appealable judgment or (iii) any dispute solely among Indemnified
Parties, other than any claims against any Commitment Party in its respective
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role hereunder or under the Senior Credit Facilities, and other than any
claims arising out of any act or omission on the part of you or your
subsidiaries or affiliates. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equity holders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated hereby are consummated. You also agree that no
Indemnified Party will have any liability (whether direct or indirect, in
contract or tort, or otherwise) to you or your affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent such liability to you is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from (A) such
Indemnified Party’s own gross negligence or willful misconduct or (B) a material
breach in bad faith of the funding obligations of such Indemnified Party under
this Commitment Letter or the Original Commitment Letter. Neither (x) any
Indemnified Party nor (y) you, the Borrower, the Acquired Company (or any of
your or their respective subsidiaries or affiliates) will be liable for any
indirect, consequential, special or punitive damages in connection with this
Commitment Letter, the Original Commitment Letter, the Fee Letter, the Financing
Documentation or any other element of the Transactions; provided that nothing
contained in this sentence shall limit your indemnification obligations to the
extent such indirect, consequential, special or punitive damages are included in
any third party claim in connection with which such Indemnified Party is
entitled to indemnification pursuant to the indemnification provisions
hereunder. No Indemnified Party will be liable to you, your affiliates or any
other person for any damages arising from the use by others of Informational
Materials or other materials obtained by Electronic Means, except to the extent
that your damages are found in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party. You shall not, without the prior written
consent of each Indemnified Party affected thereby, settle any threatened or
pending claim or action that would give rise to the right of any Indemnified
Party to claim indemnification hereunder unless such settlement (x) includes a
full and unconditional release of all liabilities arising out of such claim or
action against such Indemnified Party, (y) does not include any statement as to
or an admission of fault, culpability or failure to act by or on behalf of such
Indemnified Party and (z) requires no action on the part of the Indemnified
Party other than its consent.
8.
Confidentiality.

(a)This Commitment Letter, the Original Commitment Letter, the Fee Letter and
that certain fee letter (the “Original Fee Letter”), dated as of February 19,
2019, by and among Wells Fargo Bank, Wells Fargo Securities and you
(collectively, the “Commitment Documents”) and the existence and contents hereof
and thereof shall be confidential and may not be disclosed, directly or
indirectly, by you in whole or in part to any person without our prior written
consent, except for (i) the disclosure of the Commitment Documents on a
confidential basis to your directors, officers, employees, accountants,
attorneys and other professional advisors who have been advised of their
obligation to maintain the confidentiality of the





--------------------------------------------------------------------------------




Commitment Documents for the purpose of evaluating, negotiating or entering into
the Transactions, (ii) the disclosure of the Commitment Documents as required by
law or other compulsory process (in which case, you agree, to the extent
permitted by law, to inform us promptly in advance thereof), (iii) the
disclosure of the Commitment Documents on a confidential basis to the board of
directors, officers and advisors of the Acquired Company in connection with its
consideration of the Acquisition, (provided that any information relating to
pricing (including in any “market flex” provisions that relate to pricing), fees
and expenses has been redacted in a manner reasonably acceptable to us), (iv)
the disclosure of this Commitment Letter or the Original Commitment Letter, but
not the Fee Letter or the Original Fee Letter, in any required filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges, (v) the disclosure of the Term Sheet and the existence of
the Commitment Letter to any ratings agency in connection with the Transactions,
(vi) disclosures made with the consent of the Commitment Parties, (vii)
disclosure of the existence of the Fee Letter and the fees contained therein as
part of generic disclosure regarding fees and expenses in connection with any
syndication of the Senior Credit Facilities without disclosing any specific fees
set forth therein, or on a redacted basis in a manner reasonably acceptable to
us or for customary accounting purposes, including accounting for deferred
financing costs, (viii) [reserved], and (ix) the disclosure of this Commitment
Letter and the contents hereof (but not the Fee Letter and the contents thereof)
in any syndication of the Senior Credit Facilities or in any proxy statement or
other public filing in connection with the Transactions. In connection with any
disclosure by you to any third party as set forth above (except as set forth in
clauses (ii), (iv), (v) and (vii) above), you shall notify such third party of
the confidential nature of the Commitment Documents and agree to be responsible
for any failure by any third party to whom you disclosed the Commitment
Documents or any portion thereof to maintain the confidentiality of the
Commitment Documents or any portion thereof. Your obligations under this
paragraph with regard to this Commitment Letter (but not the Fee Letter) shall
terminate on the earlier of (x) the second anniversary of the date of the
Original Commitment Letter or (y) one year following the termination of this
Commitment Letter in accordance with its terms.
(b)The Commitment Parties shall use all confidential information provided to it
by or on behalf of you or your affiliates in the course of the Transactions
solely for the purposes of providing the services that are the subject of this
Commitment Letter and shall treat all such information as confidential; provided
that nothing herein shall prevent the Lead Arrangers or their respective
affiliates from disclosing any such information, (i) to any Lenders or
participants or prospective Lenders or prospective participants (provided that
any such disclosure shall be made subject to the acknowledgment and acceptance
by such Lender or participant or prospective Lender or prospective participant
that such information is being disseminated on a confidential basis (and they
shall agree to be bound to substantially the same terms as are set forth in this
paragraph or as are otherwise reasonably acceptable to you and us, including as
agreed in any informational memoranda or other marketing materials) in
accordance with the standard syndication processes of the Commitment Parties or
customary market standard for dissemination of such type of information), (ii)
pursuant to the order of any court or administrative agency or in any judicial
or administrative proceeding or as otherwise required by law or compulsory legal
process (in which case the applicable Commitment Party shall use commercially
reasonable efforts to promptly notify you, in advance, to the extent practicable
and permitted by law), (iii) upon the request or demand of any regulatory
authority having jurisdiction over any of the Commitment Parties (in which case
the applicable Commitment Party shall use commercially reasonable efforts to,
except with respect to any audit or examination conducted by bank accountants or
any governmental regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent practicable and
permitted by law), (iv) to our respective affiliates involved in the
Transactions and their and their affiliates’ respective directors, officers,
employees, accountants, attorneys, agents and other professional advisors
(collectively, “Representatives”) on a need-to-know basis who are informed of
the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential, (v) to ratings
agencies in connection with





--------------------------------------------------------------------------------




the Transactions, (vi) to the extent that such information is independently
developed by the Commitment Parties, so long as the Commitment Parties have not
otherwise breached their confidentiality obligations hereunder and have not
developed such information based on information received from a third party that
to their knowledge has breached confidentiality obligations owing to you, (vii)
to the extent any such information becomes publicly available other than by
reason of disclosure by us in breach of this provision, (vii) to the extent that
such information is received by a Commitment Party or an affiliate of a
Commitment Party from a third party that is not to its knowledge subject to
confidentiality obligations to you or your affiliates, (viii) for purposes of
establishing a “due diligence” defense, (ix) in connection with the exercise of
any remedies hereunder, any action or proceeding relating to the Commitment
Documents or the enforcement of rights thereunder, or (x) with your prior
written consent. The provisions of this paragraph with respect to the Commitment
Parties and their respective affiliates shall automatically terminate on the
earlier of (x) one year following the date of this Commitment Letter and (y) the
execution of the definitive documentation for the Senior Credit Facilities (in
which case, the confidentiality provisions in the definitive documentation shall
supersede the provisions of this paragraph). The terms of this paragraph shall
supersede all prior confidentiality or non-disclosure agreements and
understandings between you and the Commitment Parties relating the Transactions.
(c)The Commitment Parties shall be permitted to use information related to the
syndication and arrangement of the Senior Credit Facilities in connection with
obtaining a CUSIP number, marketing, press releases or other transactional
announcements or updates provided to investor or trade publications, subject to
confidentiality obligations or disclosure restrictions reasonably requested by
you (provided that you shall have been given a reasonable opportunity to review
any such disclosure). Prior to the Closing Date, the Commitment Parties shall
have the right to review and approve any public announcement or public filing
made by you, the Acquired Company or your or their respective representatives
relating to the Senior Credit Facilities or to any of the Commitment Parties in
connection therewith, before any such announcement or filing is made (such
approval not to be unreasonably withheld or delayed).
9.
PATRIOT Act Notification. The Commitment Parties hereby notify you that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), each of them is required to
obtain, verify and record information that identifies you and any additional
Credit Parties, which information includes your and their respective names,
addresses, tax identification numbers and other information (including, for the
avoidance of doubt, a certification regarding beneficial ownership as required
by 31 C.F.R. §1010.230 (the “Beneficial Ownership Regulation”)) that will allow
the Commitment Parties and the other prospective Lenders to identify you and
such other parties in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each of
us and the prospective Lenders.

10.
Other Services.

(a)Nothing contained herein shall limit or preclude the Commitment Parties or
any of their respective affiliates from carrying on any business with, providing
banking or other financial services to, or from participating in any capacity,
including as an equity investor, in any party whatsoever, including, without
limitation, any competitor, supplier or customer of you, the Acquired Company or
any of your or their respective affiliates, or any other party that may have
interests different than or adverse to such parties.





--------------------------------------------------------------------------------




(b)You acknowledge that the Commitment Parties and their affiliates (the term
“Commitment Parties” as used in this Section being understood to include such
affiliates) (i) may be providing debt financing, equity capital or other
services (including financial advisory services) to other entities and persons
with which you, the Acquired Company or your or their respective affiliates may
have conflicting interests regarding the Transactions and otherwise, (ii) may
act, without violation of its contractual obligations to you, as it deems
appropriate with respect to such other entities or persons, and (iii) have no
obligation in connection with the Transactions to use, or to furnish to you, the
Acquired Company or your or their respective affiliates or subsidiaries,
confidential information obtained from other entities or persons. Additionally,
you acknowledge that Wells Fargo Bank currently is acting as administrative
agent and a lender under the Existing Credit Agreement. Your and your
affiliates’ rights and obligations under any other agreement with any of Wells
Fargo Bank, Rabobank, M&T Bank, SunTrust Bank or any of their affiliates
(including the Existing Credit Agreement) that currently or hereafter may exist
are, and shall be, separate and distinct from the rights and obligations of the
parties pursuant to this Commitment Letter, and none of such rights and
obligations under such other agreements shall be affected by the Lead Arrangers’
performance or lack of performance of services hereunder.  You hereby agree that
the Lead Arrangers may render their services under this Commitment Letter
notwithstanding any actual or potential conflict of interest presented by the
foregoing, and you agree not to assert any claim you might allege based on any
actual or potential conflicts of interest that might be asserted to arise or
result from, on the one hand, the engagement of the Lead Arrangers and their
affiliates, and on the other hand, and their affiliates’ relationships with you
as described and referred to in this Commitment Letter. The terms of this
paragraph shall survive the expiration or termination of this Commitment Letter
for any reason whatsoever.
(c)In connection with all aspects of the Transactions, you acknowledge and agree
that: (i) the Senior Credit Facilities and any related arranging or other
services contemplated in this Commitment Letter constitute an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and the
Commitment Parties, on the other hand, and you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
Transactions, (ii) in connection with the process leading to the Transactions,
each of the Commitment Parties is and has been acting solely as a principal and
not as a financial advisor, agent or fiduciary, for you, the Acquired Company or
any of your or their respective management, affiliates, equity holders,
directors, officers, employees, creditors or any other party, (iii) no
Commitment Party or any affiliate thereof has assumed or will assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the Transactions or the process leading thereto
(irrespective of whether any Commitment Party or any of its affiliates has
advised or is currently advising you or your affiliates or the Acquired Company
or its affiliates on other matters) and no Commitment Party has any obligation
to you or your affiliates with respect to the Transactions except those
obligations expressly set forth in the Commitment Documents, (iv) the Commitment
Parties and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from yours and those of your
affiliates and no Commitment Party shall have any obligation to disclose any of
such interests, and (v) no Commitment Party has provided any legal, accounting,
regulatory or tax advice with respect to any of the Transactions and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate. You hereby waive and release, to the fullest extent
permitted by law, any claims that you may have against any Commitment Party or
any of their respective affiliates with respect to any breach or alleged breach
of agency, fiduciary duty or conflict of interest.
11.
Acceptance/Expiration of Commitments.

(a)If this Commitment Letter correctly sets forth our agreement, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Wells Fargo Securities (on behalf of the Commitment Parties)
executed counterparts hereof and of the Fee Letter not later than 5:00





--------------------------------------------------------------------------------




p.m. (Eastern Time) on March 1, 2019 (the “Acceptance Deadline”). This
Commitment Letter and each Initial Lender’s Commitment hereunder and the
undertakings of each Commitment Party set forth herein shall automatically
terminate at the Acceptance Deadline without further action or notice unless
signed counterparts of this Commitment Letter and the Fee Letter shall have been
delivered in accordance with the immediately preceding sentence by such time.
(b)In the event this Commitment Letter is accepted by you as provided above, the
Commitments of the Initial Lenders and the undertakings of the Commitment
Parties set forth herein will automatically terminate without further action or
notice upon the earliest to occur of (i) the consummation of the Transactions
(with or without the use of the Senior Credit Facilities), (ii) the termination
of the Acquisition Agreement in accordance with its terms prior to consummation
of the Acquisition and (iii) 5:00 p.m. (Eastern Time) on the date that is five
(5) business days after the End Date (as defined in the Acquisition Agreement as
in effect on the date of the Original Commitment Letter), if the Closing Date
shall not have occurred by such time.
12.Survival. The sections of this Commitment Letter relating to “Expenses”,
“Indemnification”, “Confidentiality”, “Other Services”, “Survival”, “Governing
Law” and “Miscellaneous” shall survive any termination or expiration of this
Commitment Letter, the Commitments of the Initial Lenders or the undertakings of
the Lead Arrangers set forth herein (regardless of whether definitive Financing
Documentation is executed and delivered), and the sections relating to
“Syndication”, “Information,” “Confidentiality”, “Other Services”, “Survival”
and “Governing Law” shall survive until the Syndication Date; provided that your
obligations under this Commitment Letter (other than your obligations with
respect to the sections of this Commitment Letter relating to “Syndication” (if
the Senior Credit Facilities have been funded), “Information” (limited to the
second sentence of Section 5(a) (if the Senior Credit Facilities have been
funded)) and “Confidentiality”) shall, to the extent covered by the provisions
of the Financing Documentation, automatically terminate and be superseded by
such provisions of the Financing Documentation. You may terminate this
Commitment Letter and/or each Initial Lender’s Commitment hereunder on a pro
rata basis among the Initial Lenders with respect to the Senior Credit
Facilities (or any portion thereof) any time subject to the provisions of the
preceding sentence and the Fee Letter.
13.Governing Law. THE COMMITMENT DOCUMENTS, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO ANY
OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT
ANY DETERMINATIONS AS TO (X) WHETHER ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATIONS HAVE BEEN BREACHED AND WHETHER AS A RESULT OF ANY BREACH THEREOF
YOU HAVE THE RIGHT TO TERMINATE YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT
OR TO OTHERWISE DECLINE TO CLOSE THE ACQUISITION, (Y) WHETHER A “MATERIAL
ADVERSE EFFECT” (AS DEFINED IN THE CONDITIONS ANNEX) HAS OCCURRED, AND (Z) THE
DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH
THE TERMS OF THE ACQUISITION AGREEMENT SHALL, IN EACH CASE BE GOVERNED BY THE
LAWS OF THE STATE OF DELAWARE. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, PROCEEDING, CLAIM





--------------------------------------------------------------------------------




OR COUNTERCLAIM ARISING OUT OF THE COMMITMENT DOCUMENTS OR THE PERFORMANCE OF
SERVICES THEREUNDER. With respect to any suit, action or proceeding arising in
respect of this Commitment Letter or the Fee Letter or any of the matters
contemplated hereby or thereby, the parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of any state or federal
court located in the Borough of Manhattan, and irrevocably and unconditionally
waive any objection to the laying of venue of such suit, action or proceeding
brought in such court and any claim that such suit, action or proceeding has
been brought in an inconvenient forum. The parties hereto hereby agree that
service of any process, summons, notice or document by registered mail addressed
to you or each of the Commitment Parties will be effective service of process
against such party for any action or proceeding relating to any such dispute. A
final judgment in any such action or proceeding may be enforced in any other
courts with jurisdiction over you or each of the Commitment Parties.
14.Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement and understanding among the Commitment Parties and you and your
affiliates with respect to the specific matters set forth above and supersede
all prior agreements and understandings relating to the subject matter hereof.
No person has been authorized by any of the Commitment Parties to make any oral
or written statements inconsistent with this Commitment Letter or the Fee
Letter. This Commitment Letter and the Fee Letter shall not be assignable by any
party hereto (except by the Commitment Parties as expressly set forth in Section
2 hereof or by you on the Closing Date substantially concurrently with the
closing of the Transaction to the ultimate borrower under the Senior Credit
Facilities without the prior written consent of the Commitment Parties, and any
purported assignment without such consent shall be void. This Commitment Letter
and the Fee Letter are not intended to benefit or create any rights in favor of
any person other than the parties hereto, the prospective Lenders and, with
respect to indemnification, each Indemnified Party. This Commitment Letter and
the Fee Letter may be executed in separate counterparts and delivery of an
executed signature page of this Commitment Letter and the Fee Letter by
facsimile, electronic mail or other electronic means shall be effective as
delivery of manually executed counterpart hereof; provided that, upon the
request of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof. This Commitment
Letter and the Fee Letter may only be amended, modified or superseded by an
agreement in writing signed by each of you and the Commitment Parties, and shall
remain in full force and effect and not be superseded by any other documentation
unless such other documentation is signed by each of the parties hereto and
expressly states that this Commitment Letter is superseded thereby. Each of the
parties hereto agrees that this Commitment Letter and the Fee Letter are binding
and enforceable agreements with respect to the subject matter contained herein
and therein, including the good faith negotiation of the Financing Documentation
by the parties hereto in a manner consistent with this Commitment Letter, it
being understood and agreed that the funding and availability of the Senior
Credit Facilities on the Closing Date are subject only to the satisfaction or
waiver of the Exclusive Funding Conditions.
[Signature Pages Follow]







--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arrangers, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.


Sincerely,


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:     /s/ Emily Sutton                    
Name: Emily Sutton
Title: Director






WELLS FARGO SECURITIES, LLC




By:     /s/ Adam Hyder                    
Name: Adam Hyder
Title: Director


[Carrols Amended and Restated Commitment Letter Signature Page]

--------------------------------------------------------------------------------





COÖPERATIEVE RABOBANK U.A., NEW YORK
BRANCH


By:
/s/ Eric J. Rogowski    
Name: Eric J. Rogowski
Title: Executive Director



By:
/s/ Pieter van der Werff    
Name: Pieter van der Werff
Title: Vice President





[Carrols Amended and Restated Commitment Letter Signature Page]

--------------------------------------------------------------------------------







MANUFACTURERS AND TRADERS TRUST COMPANY
By:
/s/ Timothy P. McDevitt    
Name: Timothy P. McDevitt
Title: Vice President





[Carrols Amended and Restated Commitment Letter Signature Page]

--------------------------------------------------------------------------------











SUNTRUST BANK
By:
/s/ Ron Caldwell    
Name: Ron Caldwell
Title: Managing Director

SUNTRUST ROBINSON HUMPHREY, INC.
By:
/s/ Ron Caldwell    
Name: Ron Caldwell
Title: Managing Director



[Carrols Amended and Restated Commitment Letter Signature Page]

--------------------------------------------------------------------------------





Agreed to and accepted as of the date first
above written:  


CARROLS RESTAURANT GROUP, INC.




By:     /s/ Paul R. Flanders        
Name: Paul R. Flanders
Title: VP-CFO






[Carrols Amended and Restated Commitment Letter Signature Page]

--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------







ANNEX A
TRANSACTION DESCRIPTION
Capitalized terms used but not defined in this Annex A shall have the meanings
set forth in the letter to which this Annex A is attached or in Annex B or C
thereto, as applicable. In the case of any such capitalized term that is subject
to multiple and differing definitions, the appropriate meaning thereof shall be
determined by reference to the context in which it is used.
It is intended that:
(a)    Pursuant to an Agreement and Plan of Merger (together with the exhibits
and disclosures schedules thereto, the “Acquisition Agreement”), by and among
Carrols Restaurant Group, Inc. (“Carrols” or “you”), a Delaware corporation,
Carrols Holdco Inc., a Delaware corporation and a wholly owned subsidiary of
Carrols (“NewCRG” or the “Borrower”), GRC Mergersub Inc., a Delaware corporation
and a wholly owned subsidiary of NewCRG (“Carrols Merger Sub”), GRC Mergersub
LLC, a Delaware limited liability company and a wholly owned subsidiary of
NewCRG (“Carrols CFP Merger Sub”), Cambridge Franchise Partners, LLC (“CFP”), a
Delaware limited liability company, Cambridge Franchise Holdings, LLC, a
Delaware limited liability company and a wholly owned subsidiary of CFP (the
“LLC Member”) and New CFH, LLC, a Delaware limited liability company and a
wholly owned subsidiary of the LLC Member (the “Acquired Company”), (i) Carrols
Merger Sub shall be merged with and into Carrols, whereupon the separate
existence of Carrols Merger Sub shall cease and Carrols shall be the surviving
corporation and a wholly-owned subsidiary of NewCRG, and (ii) Carrols CFP Merger
Sub shall be merged with and into the Acquired Company, whereupon the separate
existence of Carrols CFP Merger Sub shall cease and the Acquired Company shall
be the surviving entity and a wholly-owned subsidiary of NewCRG, in accordance
with the terms thereof (the foregoing mergers, the “Acquisition”).
(b)    The Borrower will obtain senior secured first-lien loan facilities
described in the Term Sheet consisting of (i) the Revolving Credit Facility and
(ii) the Term Loan B Facility, in each case, on the terms and conditions set
forth in the Term Sheet.
(c)    (i) All existing third party indebtedness for borrowed money of the
Acquired Company (other than (w) any such indebtedness that the Lead Arrangers
and you agree may remain outstanding under the Financing Documentation or the
Acquisition Agreement, (x) any such indebtedness permitted to remain outstanding
under the Acquisition Agreement, (y) any such indebtedness of the Acquired
Company and its subsidiaries contemplated by the Acquisition Agreement, and (z)
any such indebtedness comprising ordinary course capital leases, purchase money
indebtedness, equipment financings and letters of credit (the foregoing
indebtedness, collectively, the “Permitted Surviving Debt”)) will be refinanced
or repaid and all security interests and guarantees in connection therewith will
be terminated or released and (ii) (x) the Credit Agreement, dated as of May 30,
2012, among Carrols, Wells Fargo Bank, National Association, as administrative
agent (“Existing Bank Administrative Agent”) and each of the other parties
thereto (as amended, restated or otherwise modified as of immediately prior to
the Closing Date, the “Existing Credit Agreement”) will be repaid in full and
all security interests and guarantees in connection therewith will be terminated
or released (with cash collateral or other arrangements mutually agreed by the
Borrower and the Existing Bank Administrative Agent being provided with respect
to outstanding letters of credit and outstanding treasury management and hedging
obligations then secured by such collateral and guarantees) and (y) notice of
redemption shall be given for all of Carrols’ issued and outstanding 8.000%
Senior Secured Second Lien Notes due 2022, governed by that certain indenture,
dated April 29, 2015 (as supplemented by the Officers’ Certificate dated June
23, 2017, the “Indenture”), all security interests and guarantees in connection
therewith will be terminated or released and the Indenture will be satisfied and
discharged (clauses



--------------------------------------------------------------------------------

Annex A – Transaction Description
1





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







(i) and (ii), collectively, the “Refinancing”). For the avoidance of doubt,
notwithstanding the foregoing exceptions, all existing third party indebtedness
for borrowed money of the Acquired Company specified in Schedule 3.12(a)(vii) of
the Acquisition Agreement will be refinanced or repaid and all security
interests and guarantees in connection therewith will be terminated or released.
(d)    The proceeds of the Senior Credit Facilities received on the Closing Date
shall be applied to finance the Refinancing, the costs and expenses related to
the Transactions and the Borrower’s ongoing working capital requirements and
other general corporate purposes.
The transactions described above are collectively referred to herein as the
“Transactions.”


  



--------------------------------------------------------------------------------

Annex A – Transaction Description
2





--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------







ANNEX B


$500,000,000
SENIOR SECURED CREDIT FACILITIES
SUMMARY OF PROPOSED TERMS AND CONDITIONS
Capitalized terms used but not defined in this Annex B (this “Term Sheet”) shall
have the meanings set forth in the commitment letter to which this Annex B is
attached or in Annex A or C thereto, as applicable. In the case of any such
capitalized term that is subject to multiple and differing definitions, the
appropriate meaning thereof shall be determined by reference to the context in
which it is used.
Borrower:
Carrols Holdco Inc., a Delaware corporation (the “Borrower”).
Joint Lead Arrangers and Joint Bookrunners:
Wells Fargo Securities, LLC, Rabobank, M&T Bank and STRH will act as lead
arrangers and bookrunners (in such capacities, the “Lead Arrangers”).
Lenders:
Wells Fargo Bank, National Association, Rabobank, M&T Bank, SunTrust Bank and a
syndicate of financial institutions and other entities (each a “Lender” and,
collectively, the “Lenders”).
Administrative Agent and Issuing Banks:
Wells Fargo Bank, National Association will act as sole administrative agent for
the Senior Credit Facilities (in such capacity, the “Administrative Agent”).
Letters of Credit (as defined below) under the Revolving Credit Facility (as
defined below) will be issued by Wells Fargo Bank, National Association and any
Lender identified by the Borrower and reasonably acceptable to the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) who agrees to issue Letters of Credit (each an “Issuing Bank”).
Senior Credit Facilities:
Senior secured credit facilities (the “Senior Credit Facilities”) in an
aggregate principal amount of $500.0 million, such Senior Credit Facilities to
consist of:
Revolving Credit Facility. A revolving credit facility in an aggregate principal
amount of $100.0 million (the “Revolving Credit Facility”) (with a subfacility
for standby letters of credit (each, a “Letter of Credit”) in a maximum amount
to be mutually determined and on customary terms and conditions). Letters of
Credit will be issued by the Issuing Banks and each Lender with a commitment
under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit. Letters of Credit may be
issued on the Closing Date in the ordinary course of business and to replace or
provide credit support for any existing letters of credit (including by
“grandfathering” such existing letters of credit into the Revolving Credit
Facility).
Term Loan B Facility. A term loan facility in an aggregate principal amount of
$400.0 million (the “Term Loan B Facility”).
Use of Proceeds:
The proceeds of the Term Loan B Facility will be used to finance (a) the
Refinancing and (b) the payment of fees and expenses incurred in connection with
the Transactions.
The proceeds of the Revolving Credit Facility will be used to finance (a) the
Refinancing, (b) the payment of fees and expenses incurred in connection with
the Transactions, and (c) ongoing working capital and for other general
corporate purposes of the Borrower and its subsidiaries, including permitted
acquisitions, and required expenditures under development agreements (including
those with Burger King and Popeye’s).




--------------------------------------------------------------------------------

Annex A – Transaction Description
3





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Availability:
The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the Revolving Credit Maturity Date (as defined
below).
The Term Loan B Facility will be available only in a single draw of the full
amount of the Term Loan B Facility on the Closing Date.




--------------------------------------------------------------------------------

Annex A – Transaction Description
4





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Incremental Term Loans/ Revolving Facility Increases:
After the Closing Date, the Borrower will be permitted to incur (a) additional
term loans under a new term facility that will be included in the Term Loan B
Facility (each, an “Incremental Term Loan”) and/or (b) increases in the
Revolving Credit Facility (each, a “Revolving Facility Increase”; the
Incremental Term Loans and any Revolving Facility Increase are collectively
referred to as “Incremental Facilities”), in an aggregate principal amount for
all such Incremental Term Loans and Revolving Facility Increases not to exceed
the sum of (a) the greater of (i) $135.0 million and (ii) 100% of Consolidated
EBITDA (as defined in accordance with the Documentation Principles) of the
Borrower and its subsidiaries for the four consecutive fiscal quarters most
recently ended for which financial statements have been delivered to the Lenders
(“LTM Consolidated EBITDA”) less any amount applied pursuant to clause (a)(v)
under “Negative Covenants”, (b) all voluntary prepayments, repurchases,
redemptions and other retirements of the Term Loan B Facility, any Incremental
Term Loans, any Incremental Equivalent Debt (as defined below) secured on a pari
passu basis with the Term Loan B Facility made prior to such date of occurrence
(other than voluntary prepayments, repurchases, redemptions and other
retirements and voluntary commitment reductions to the extent funded by a
refinancing with long-term funded indebtedness (other than revolving loans)) and
(c) an unlimited amount at any time (including at any time prior to utilization
of amounts set forth in clause (a) and (b) above), subject to, in the case of
this clause (c) only, (1) in the case of indebtedness secured on a pari
passu lien basis with the Term Loan B Facility, pro forma compliance with a
First Lien Net Leverage Ratio (as defined below) of not greater than 3.00 to
1.00, (2) in the case of indebtedness secured on a junior lien basis to the Term
Loan B Facility, pro forma compliance with a Secured Net Leverage Ratio (as
defined below) of not greater than 4.25 to 1.00 and (3) in the case of unsecured
indebtedness, pro forma compliance with a Total Net Leverage Ratio (as defined
below) of not greater than 4.75 to 1.00, in each case of this clause (c), after
giving pro forma effect to any acquisition, investment or other specified
transaction consummated in connection therewith and all other permitted pro
forma adjustment (the amounts under the foregoing clauses (a) and (b), the “Free
and Clear Incremental Amount” and the amounts under the foregoing clause (c)
(the “Incurrence-Based Incremental Amount”, and together with the Free and Clear
Incremental Amount, the “Available Incremental Amount”). The Borrower may elect
to use the Incurrence-Based Incremental Amount prior to the Free and Clear
Incremental Amount or any combination thereof, and any portion of any
Incremental Facility incurred in reliance on the Free and Clear Incremental
Amount may be reclassified, as the Borrower may elect from time to time, as
incurred under the Incurrence-Based Incremental Amount if the Borrower meets the
applicable ratio for the Incurrence Based Incremental Amount at such time on a
pro forma basis.
provided that (i) subject to clause (v) below, no event of default exists
immediately prior to or after giving effect thereto, (ii) no Lender will be
required or otherwise obligated to provide any portion of such Incremental Term
Loan or Revolving Facility Increase, (iii) the maturity date of any such
Incremental Term Loan shall be no earlier than the then latest Term Loan
B Maturity Date (as defined below), the weighted average life of such
Incremental Term Loan shall be no shorter than the then remaining weighted
average life of the last maturing loans under the Term Loan B Facility and any
such Incremental Term Loans that are secured on a pari passu basis with respect
to the Term Loan B Facility may participate on a pro rata or less than pro rata
(but not greater than pro rata) basis with respect to mandatory prepayments,
(iv) the interest rate margins and (subject to clause (iii)) amortization
schedule applicable to any Incremental Term Loan shall be determined by the
Borrower and the lenders thereunder; provided that in the event that the
interest rate margins for any Incremental Term Loan secured on a pari passu lien
basis with the initial Term Loan B Facility established on or prior to the date
that is 12 months after the Closing Date is higher than the interest rate
margins for the Term Loan B Facility (as determined by the Administrative Agent)
by more than 50 basis points, then the interest rate margins for the Term Loan B
Facility shall be increased to the extent necessary so that such interest rate
margins is equal to the interest rate margins for such Incremental Term Loan
minus 50 basis points; provided, further, that in determining the interest rate
margins applicable to the Incremental Term Loan and the Term Loan B Facility,
(x) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of OID, with OID being equated to interest based on
assumed four-year life to maturity) payable by the Borrower to the Lenders under
the Term Loan B Facility or any Incremental Term Loan in the initial primary
syndication thereof shall be included and the effect of any and all interest
rate floors shall be included and (y) customary arrangement or commitment fees
payable to the Lead Arrangers (or their affiliates) in connection with the Term
Loan B Facility or to one or more arrangers (or their affiliates) of any
Incremental Term Loan shall be excluded, (v) in connection with any acquisition,
investment or irrevocable repayment, repurchase or redemption there shall be no
requirement for the Borrower to satisfy any of the conditions listed under
“Conditions to all other Borrowings” below (including the absence of any default
or event of default or the bring-down of the representations and warranties) or
clause (i) above, instead the conditions may be limited to (A) absence of
payment or bankruptcy event of default and (B) accuracy of customary “specified
representations” (in an acquisition or investment, conformed as necessary to
apply only to such acquisition or investment and the acquired business), in each
case, subject to the provisions set forth below in connection with Limited
Condition Acquisitions, and, in the case of clause (B), as may be waived or
modified in scope by the lenders providing the Incremental Facilities, (vi) the
other terms and documentation in respect of any Incremental Term Loans, to the
extent not consistent with the Term Loan B Facility, will be reasonably
satisfactory to the Administrative Agent and the Borrower, and (vii) each such
Revolving Facility Increase shall have the same terms, other than interest rate,
unused fees and upfront fees, as the Revolving Credit Facility; provided that in
the event that the interest rate margins or unused fees for any Revolving
Facility Increase (as determined by the Administrative Agent) are higher than
the interest rate margins or unused fees for the Revolving Credit Facility (as
determined by the Administrative Agent), then the interest rate margins or
unused fees for the Revolving Credit Facility shall be increased to the extent
necessary so that such interest rate margins or unused fees, as applicable, are
equal to the interest rate margins or unused fees, as applicable, for such
Revolving Facility Increase; provided, further, that in determining the interest
rate margins applicable to the Revolving Facility Increase and the Revolving
Credit Facility (x) upfront fees payable by the Borrower to the Lenders under
the Revolving Credit Facility or any Revolving Facility Increase in the initial
primary syndication thereof (with such upfront fees being equated to interest
based on assumed four-year life to maturity) shall be included and the effects
of any and all interest rate floors shall be included and (y) all customary
arrangement or commitment fees payable to the Lead Arrangers (or their
affiliates) in connection with the Revolving Credit Facility or to one or more
arrangers (or their affiliates) of any Revolving Facility Increase shall be
excluded.
Incremental Term Loans and Revolving Facility Increases will have the same
Guarantees (if any) from the Guarantors and will be unsecured or secured on a
pari passu or junior basis by the same Collateral as the other Senior Credit
Facilities and, if junior lien or unsecured, will be incurred as Incremental
Equivalent Debt (as defined below) pursuant to a separate facility.
The proceeds of any Incremental Term Loans and Revolving Facility Increases will
be as agreed between the Borrower and the lenders providing such Incremental
Facility and may be used for general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions and any other purpose not
prohibited by the Financing Documentation).
In addition, the Borrower may, in lieu of adding Incremental Facilities, utilize
any part of the Available Incremental Amount at any time by issuing or incurring
Incremental Equivalent Debt. “Incremental Equivalent Debt” means indebtedness in
an amount not to exceed the then Available Incremental Amount incurred by the
Borrower or any Guarantor consisting of the issuance or incurrence of senior
secured first lien or junior lien loans or notes, subordinated loans or notes or
senior unsecured loans or notes, in each case in respect of the issuance of
notes issued in a public offering, Rule 144A or other private placement or
bridge financing in lieu of the foregoing, or secured or unsecured “mezzanine”
debt in each case, to the extent secured, subject to customary intercreditor
terms to be consistent with the Documentation Principles and to be set forth in
the Financing Documentation; provided that (a) such Incremental Equivalent Debt
shall not be subject to the requirements set forth in clauses (iv) (other than
Incremental Equivalent Debt consisting of term loans secured on a pari passu
lien basis with the initial Term Loan B Facility), (v) (other than the absence
of an event of default), (vi) and (vii) and (b) clause (iii) shall not apply to
any Incremental Equivalent Debt consisting of a customary bridge facility so
long as the long-term debt into which any such customary bridge facility is to
be converted satisfies such clause.
In the case of the incurrence of any indebtedness or liens or the making of any
investments, restricted payments or fundamental changes or the designation of
any restricted subsidiaries or unrestricted subsidiaries in connection with a
permitted acquisition (a “Limited Condition Acquisition”), at the Borrower’s
option, the relevant ratios and baskets shall be determined as of the date the
definitive acquisition agreements for such Limited Condition Acquisition are
entered into and calculated as if the Limited Condition Acquisition and other
pro forma events in connection therewith were consummated on such date;
provided that if the Borrower has made such an election, in connection with
determining whether the calculation of any ratio or basket with respect to the
incurrence of any debt or liens, or the making of any investments, restricted
payments, prepayments of subordinated debt, asset sales, fundamental changes or
the designation of a restricted subsidiary or unrestricted subsidiary in
connection with such Limited Condition Acquisition is permitted on or following
such date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such acquisition is
terminated, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other pro forma events in
connection therewith (including any incurrence of indebtedness) have been
consummated as if they occurred at the beginning of the applicable test period;
provided further that, notwithstanding the foregoing, any calculation of a ratio
or basket not in connection with such Limited Condition Acquisition that is made
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated and the date the definitive agreement for such acquisition is
terminated in connection with (x) determining whether or not the Borrower is in
compliance with the financial covenants shall be calculated assuming such
Limited Condition Transaction and other transactions in connection therewith
(including the incurrence or assumption of indebtedness) have not been
consummated, (y) determining whether the Borrower or its restricted subsidiaries
may make a restricted payment shall be calculated (and required to comply with
each of the following) (1) on a pro forma basis assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of indebtedness and the use of proceeds thereof) have
been consummated and (2) assuming such Limited Condition Transaction and other
transactions in connection therewith (including the incurrence or assumption of
indebtedness and the use of proceeds thereof) have not been consummated and (z)
calculating restricted payments, the Consolidated Net Income and Consolidated
EBITDA (or similar metric) of the target of any such acquisition shall not be
included. For the avoidance of doubt, if any of such ratios are exceeded as a
result of fluctuations in such ratio including due to fluctuations in
Consolidated EBITDA of the Borrower or the person subject to such acquisition or
investment, at or prior to the consummation of the relevant transaction or
action, such ratios will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the relevant transaction
or action is permitted to be consummated or taken; provided that if such ratios
improve as a result of such fluctuations, such improved ratios may be utilized.


In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision which
requires that no default, event of default or specified event of default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no default, event of default or specified event of
default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into.
“First Lien Net Leverage Ratio” shall mean the ratio of (i) consolidated
indebtedness for borrowed money, capitalized lease obligations and purchase
money debt as reflected on the balance sheet of the Borrower and its restricted
subsidiaries, in each case solely to the extent secured, in whole or in part, by
first priority liens pari passu with the initial Term Loan B Facility on the
Collateral, minus unrestricted cash and cash equivalents, to (ii) LTM
Consolidated EBITDA.
“Secured Net Leverage Ratio” shall mean the ratio of (i) consolidated
indebtedness for borrowed money, capitalized lease obligations and purchase
money debt as reflected on the balance sheet of the Borrower and its restricted
subsidiaries, in each case solely to the extent secured, in whole or in part, by
liens on the Collateral, minus unrestricted cash and cash equivalents, to (ii)
LTM Consolidated EBITDA.
“Total Net Leverage Ratio” shall mean the ratio of (i) consolidated indebtedness
for borrowed money, capitalized lease obligations and purchase money debt as
reflected on the balance sheet of the Borrower and its restricted subsidiaries,
minus unrestricted cash and cash equivalents, to (ii) LTM Consolidated EBITDA.
“Interest Coverage Ratio” shall mean ratio of (i) LTM Consolidated EBITDA to
(ii) (A) consolidated interest expense (excluding (1) amortization of deferred
financing fees, (2) expenses arising from financing fees, (3) expenses arising
from the discounting of indebtedness in connection with the application of
recapitalization and/or acquisition accounting, (4) penalties and interest
relating to taxes and (5) non-cash interest expense attributable to movements in
the mark-to-market valuation of hedging or other derivative obligations and/or
any payment obligation arising under any hedge agreement or other derivative
instrument (other than interest rate hedge agreements or other derivative
instruments)) minus (B) interest income.




--------------------------------------------------------------------------------

Annex A – Transaction Description
5





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Documentation:
The documentation for the Senior Credit Facilities will include, among other
items, a credit agreement, guarantees and appropriate pledge, security and other
collateral documents (collectively, the “Financing Documentation”), and shall:
(a) be negotiated in good faith to finalize the Financing Documentation, giving
effect to the Limited Conditionality Provision and be based on the form of the
Existing Credit Agreement; provided that (i) except as may be set forth herein
and as adjusted for customary term loan B transactions, the financial and
accounting definitions, the basket sizes, the materiality thresholds and
qualifiers in the Financing Documentation shall be no worse, taken as a whole,
than the corresponding provisions in the Existing Credit Agreement and the other
provisions shall give due regard to the Existing Credit Agreement and (ii) such
Financing Documentation shall contain the terms and conditions set forth in this
Term Sheet and, to the extent any terms are not set forth in this Term Sheet,
shall otherwise contain such other terms as are usual and customary for credit
facilities for comparably rated companies in a similar industry, consistent with
the operational requirements of the Borrower and its subsidiaries in light of
their size, cash flow, industry business, business practices, capital structure
and shall contain such modifications as the Borrower and the Lead Arrangers
shall mutually agree;
(b) contain only those payments, conditions to borrowing, mandatory prepayments,
representations, warranties, covenants and events of default and other terms and
conditions expressly set forth in this Term Sheet (subject only to the exercise
of any “market flex” expressly provided for in the Fee Letter), in each case,
applicable to the Borrower and its restricted subsidiaries, with standards,
qualifications, thresholds, exceptions, “baskets” and grace and cure periods
consistent with the Documentation Principles;
(c) with respect to certain exceptions and thresholds to be agreed that are
subject to a monetary cap and certain “baskets” to be agreed that specify a
dollar-denominated amount, include a “grower” component (a “Grower Component”)
(regardless of whether any such exceptions, thresholds or “baskets” specified in
this Term Sheet refer to Grower Components) based on, at the election of the
Borrower prior to the launch of general retail syndication, a percentage of
consolidated total assets or a percentage of LTM Consolidated EBITDA, in each
case, that is substantially equivalent to the initial monetary cap;
(d) in the event that any action or transaction meets the criteria of one or
more than one of the categories of exceptions, thresholds or baskets pursuant to
any applicable negative covenants (to the extent relating to indebtedness, liens
and investments) or the Incremental Facilities provisions, permit such action or
transaction (or portion thereof) to be divided and classified under one or more
of such exceptions, thresholds or baskets as the Borrower may elect, including
classifying any utilization of fixed (subject to Grower Components) exceptions,
thresholds or baskets (“fixed baskets”) as incurred under any available
incurrence-based exception, threshold or basket (“incurrence-based baskets”)
(including reclassifying amounts under the Free and Clear Incremental Amount to
the Incurrence-Based Incremental Amount); and
(e) in the event any fixed baskets are intended to be utilized together with any
incurrence-based baskets in a single transaction or series of related
transactions (including utilization of the Free and Clear Incremental Amount and
the Incurrence-Based Incremental Amount), provide that (i) compliance with or
satisfaction of any applicable financial ratios or tests for the portion of such
indebtedness or other applicable transaction or action to be incurred under any
incurrence-based baskets shall first be calculated without giving effect to
amounts being utilized pursuant to any fixed baskets, but giving full pro forma
effect to all applicable and related transactions (including, subject to the
foregoing with respect to fixed baskets, any incurrence and repayments of
indebtedness) and all other permitted pro forma adjustments, and (ii)
thereafter, incurrence of the portion of such indebtedness or other applicable
transaction or action to be incurred under any fixed baskets shall be
calculated.
The foregoing provisions are collectively referred to as the “Documentation
Principles.”




--------------------------------------------------------------------------------

Annex A – Transaction Description
6





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Guarantors:
The obligations of (a) the Borrower under the Senior Credit Facilities and (b)
any Credit Party (as defined below) under any hedging agreements and under any
treasury management arrangements entered into between such Credit Party and any
counterparty that is a Lead Arranger, the Administrative Agent or a Lender (or
any affiliate thereof) at the time such hedging agreement or treasury management
arrangement is executed (collectively, the “Secured Obligations”) will be
unconditionally guaranteed, on a joint and several basis, by the Borrower (other
than with respect to its direct Secured Obligations as a primary obligor (as
opposed to a guarantor) under the Financing Documents) and, except to the extent
and for so long as prohibited or restricted by applicable law whether on the
Closing Date or thereafter, or would require or be subject to any governmental
authority or regulatory third party consent or approval, or would be prohibited
or restricted by contract permitted by the Financing Documents existing on the
Closing Date or, with respect to subsidiaries acquired after the Closing Date,
by contract permitted by the Financing Documents existing when such subsidiary
was acquired and not in contemplation of such acquisition, in each case, so long
as the prohibition has been identified to the Administrative Agent in writing,
prior to the Closing Date (or, with respect to subsidiaries acquired after the
Closing Date, promptly following the acquisition thereof), each existing and
subsequently acquired or formed direct and indirect domestic restricted
subsidiary of the Borrower, including Carrols Restaurant Group, Inc. and the
Acquired Company (each a “Guarantor”; such guarantee being referred to as a
“Guarantee”); provided that Guarantees will not be required by (i) any domestic
subsidiary of a foreign subsidiary of the Borrower that is a “controlled foreign
corporation” for U.S. federal income tax purposes (a “CFC”), (ii) any subsidiary
that owns no material assets other than equity interests of foreign subsidiaries
that are CFCs (a “FSHCO”), (iii) any unrestricted subsidiaries, (iv) captive
insurance companies, (v) not-for-profit subsidiaries, (vi) certain special
purpose entities to be agreed by the Borrower and the Administrative Agent,
(vii) immaterial subsidiaries (to be defined in a manner to be agreed), (viii)
any subsidiary where the Administrative Agent and the Borrower agree the cost of
obtaining a guarantee by such subsidiary would be excessive in light of the
practical benefit to the Lenders afforded thereby and (ix) any other subsidiary
mutually agreed by the Borrower and the Administrative Agent). The Borrower and
the Guarantors are herein referred to as the “Credit Parties”.




--------------------------------------------------------------------------------

Annex A – Transaction Description
7





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Security:
The Secured Obligations will be secured by valid and perfected first priority
(subject to certain customary exceptions satisfactory to the Administrative
Agent and set forth in the Financing Documentation) security interests in and
liens on all of the following (collectively, the “Collateral”):
100% of the equity interests of all present and future subsidiaries of any
Credit Party; provided that the equity interests of any subsidiary that is a CFC
or a FSHCO will be limited to 65% of the voting equity interests and 100% of any
non-voting equity interests of any such subsidiary that is a first-tier
subsidiary of any Credit Party;
All of the tangible and intangible personal property and assets of the Credit
Parties (including, without limitation, all equipment, inventory and other
goods, accounts, licenses, contracts, intercompany loans, intellectual property
and other general intangibles, deposit accounts, securities accounts and other
investment property and cash);
If the aggregate fair market value of all fee-owned real property (not including
properties that are excluded in the Existing Credit Agreement (the “Excluded
Properties”)) consisting of restaurants in operation for at least 12 months (the
“Development Period”) exceeds $5.0 million (the “Subject Properties”), then
mortgages and related deliverables will be provided on terms to be agreed; it
being understood that, in the event such threshold is exceeded, the Borrower may
choose which Subject Properties shall become subject to such mortgages and
related deliverables, upon reasonable approval by the Administrative Agent, so
long as, after giving effect thereto, the aggregate fair market value of all
Subject Properties shall be less than or equal to $5.0 million; and
All products, profits and proceeds of the foregoing.
Notwithstanding the foregoing, (a) the Collateral shall not include: (i) any
leasehold interest in real property (it being understood there shall be no
requirement to obtain any landlord waivers, estoppels or collateral access
letters), (ii) any motor vehicles and other assets subject to certificates of
title, except to the extent perfected by filing of a Uniform Commercial Code
financing statement (iii) all commercial tort claims below a threshold to be
agreed, (iv) any governmental licenses or state or local franchises, charters
and authorizations, to the extent a security interest in any such license,
franchise, charter or authorization is prohibited or restricted thereby after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code and other applicable law, other than proceeds and receivables
thereof, (v) pledges and security interests prohibited or restricted by
applicable law (including any requirement to obtain the consent of any
governmental authority), after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code and other applicable law, other than
proceeds and receivables thereof, (vi) margin stock, (vii) any lease, license or
agreement (including any Franchise Agreement (to be defined in the Financing
Documentation in a manner consistent with the Documentation Principles) or any
property subject to a purchase money security interest or similar arrangement to
the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement (including any Franchise Agreement)
or purchase money arrangement or create a right of termination in favor of any
other party thereto (other than a Credit Party or subsidiary thereof) after
giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code, other than proceeds and receivables thereof, (viii) letter of
credit rights, except to the extent constituting a supporting obligation for
other Collateral (it being understood that no actions shall be required to
perfect a security interest in letter of credit rights, other than the filing of
a Uniform Commercial Code financing statement), (ix) any intent-to-use
application trademark application prior to the filing of a “Statement of Use” or
“Amendment to Allege Use” with respect thereto, to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark application under applicable federal law and (x) assets where the
Administrative Agent and the Borrower agree the cost of obtaining a security
interest in such assets are excessive in relation to the value afforded thereby.
Further, no actions in any non-U.S. jurisdiction shall be required in order to
create or perfect any security interests in any assets located or titled outside
of the U.S. (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).
Notwithstanding the foregoing, (a) no control agreements or other control
arrangements shall be required with respect to cash, deposit accounts or
securities accounts, (b) immaterial notes and other evidence of immaterial
indebtedness shall not be required to be delivered, (c) the requirements of the
preceding two paragraphs as of the Closing Date shall be subject to the Limited
Conditionality Provision, and (d) the exercise of certain rights and remedies in
respect of the security interests in the Collateral shall be subject to the
Burger King Rights (as defined in the Existing Credit Agreement or any security
agreement executed in connection therewith) and the Popeye’s Rights (to be
defined in a similar manner consistent with the Documentation Principles)
similar to the manner set forth in the security agreement executed in connection
with the Existing Credit Agreement.




--------------------------------------------------------------------------------

Annex A – Transaction Description
8





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Final Maturity:
The final maturity of the Revolving Credit Facility will occur on the fifth
anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and the
commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.
The final maturity of the Term Loan B Facility will occur on the seventh
anniversary of the Closing Date (the “Term Loan B Maturity Date”).
Amortization:
Revolving Credit Facility: None.
Term Loan B Facility: The Term Loan B Facility will amortize in equal quarterly
installments in an aggregate annual amount equal to 1% of the original principal
amount of the Term Loan B Facility with the remainder due on the Term Loan B
Maturity Date.
Interest Rates and Fees:
Interest rates and fees in connection with the Senior Credit Facilities will be
as specified in the Fee Letter and on Schedule I attached hereto.




--------------------------------------------------------------------------------

Annex A – Transaction Description
9





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Mandatory Prepayments:
Revolving Credit Facility: None, subject to customary prepayment requirements if
borrowings under the Revolving Credit Facility exceed the commitments
thereunder.
Term Loan B Facility: Subject to the next paragraph, the Term Loan B Facility
will be required to be prepaid with:
100% of the net cash proceeds of the issuance or incurrence of debt (other than
any debt permitted to be issued or incurred pursuant to the terms of the
Financing Documentation by the Borrower or any of its restricted subsidiaries);
100% of the net cash proceeds of all asset sales, insurance and condemnation
recoveries and other asset dispositions by the Borrower or any of its restricted
subsidiaries (including the issuance by any such restricted subsidiary of any of
its equity interests) in excess of an amount to be agreed, with step-downs to
50% if the First Lien Net Leverage Ratio is equal to or less than 2.75 to 1.00
and 25% if the First Lien Net Leverage Ratio is equal to or less than 2.50 to
1.00, subject to the right of the Borrower to reinvest if such proceeds are
reinvested (or committed to be reinvested) within 15 months and, if so committed
to reinvestment, reinvested no later than six months after the end of such
15-month period, and other exceptions to be agreed upon; provided that no event
of default has occurred and is continuing; and
50% of Excess Cash Flow (to be defined in the Financing Documentation consistent
with the Documentation Principles), for each fiscal year of the Borrower
(commencing with the fiscal year ending on or about December 31, 2020) (subject
to dollar-for-dollar credit (not to exceed the amount of cash actually spent)
for any voluntary prepayments, repurchases or redemptions of the loans under the
Term Loan B Facility, the Revolving Credit Facility, any Incremental Facilities,
any Incremental Equivalent Debt, and any Refinancing Facilities and any
Additional First Lien Debt (accompanied by a corresponding permanent reduction
in the aggregate commitment in the case of voluntary prepayments of loans under
the Revolving Credit Facility, any revolving Refinancing Facility or any
revolving Additional First Lien Debt), in each case, secured on a pari passu
basis with the Term Loan B Facility and repurchased or redeemed on a pro rata
basis or less than pro rata basis with the Term Loan B Facility (but, in each
case, excluding prepayments, repurchases or redemptions to the extent funded
with the proceeds of long-term funded indebtedness (other than revolving
loans)), will reduce the amount of Excess Cash Flow prepayments required for
such fiscal year on a dollar-for-dollar basis; with step-downs to 25% if the
First Lien Net Leverage Ratio is equal to or less than 2.75 to 1.00 and 0% if
the First Lien Net Leverage Ratio is equal to or less than 2.50 to 1.00.
All such mandatory prepayments will be applied as between and within series,
classes or tranches of outstanding loans under the Term Loan B Facility and any
Incremental Term Loans that are secured on a pari passu basis on a pro
rata basis, except that as set forth under “Incremental Term Loans/Revolving
Facility Increases,” the lenders under any Incremental Term Loan may elect, as
of the time of incurrence thereof, to receive less than their pro rata share
thereof. Mandatory prepayments of the term loans shall be applied to scheduled
installments thereof in direct order of maturity (without premium or penalty),
unless otherwise directed by the Borrower; provided that the Financing
Documentation shall provide that in the case of mandatory prepayments pursuant
to clauses (a) or (b) above, a ratable portion of such mandatory prepayment may
be applied to redeem, prepay or offer to purchase any permitted first lien
indebtedness secured on a pari passu lien basis with the Term Loan B Facility
(collectively, “Additional First Lien Debt”), in each case if required under the
terms of the applicable documents governing such Additional First Lien Debt.
Mandatory prepayments in clauses (a) and (b) above shall be subject to
limitations to the extent required to be made from cash at non-U.S. restricted
subsidiaries, the repatriation of which after use of commercially reasonable
efforts would result in material adverse tax consequences to the Borrower, or
any of its direct or indirect subsidiaries (as reasonably determined by the
Borrower in good faith) or would




--------------------------------------------------------------------------------

Annex A – Transaction Description
10





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







 
be prohibited or restricted by applicable law (including repatriation of any
cash).
The Financing Documentation will provide customary provisions pursuant to which
any Lender may elect not to accept any mandatory prepayment described in clauses
(b) and (c) above, with such amount to be retained by the Borrower and such
amount may be applied to increase the cumulative “builder” or “growth” basket
component of the Available Amount (as defined below).


Optional Prepayments and Commitment Reductions:
Loans under the Senior Credit Facilities may be prepaid and unused commitments
under the Revolving Credit Facility may be reduced at any time, in whole or in
part, at the option of the Borrower, upon notice and in minimum principal
amounts and in multiples to be agreed upon, without premium or penalty (except
LIBOR breakage costs and any premium described under the “Call Premium” section
below). Any optional prepayment of the Term Loan Facility or any Incremental
Term Loan Facility will be applied as directed by the Borrower.
Call Premium:
If, on or prior to the date that is six months after the Closing Date, a
Repricing Transaction (as defined below) occurs, the Borrower will pay a premium
(the “Call Premium”) in an amount equal to 1.0% of the principal amount of loans
under the Term Loan B Facility subject to such Repricing Transaction.
As used herein, the term “Repricing Transaction” shall mean (a) any prepayment
or repayment of loans under the Term Loan B Facility with the proceeds of, or
any conversion of loans under the Term Loan B Facility into, any new or
replacement bank indebtedness bearing interest with an “effective yield” (taking
into account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and OID) less than the “effective yield” applicable to the
loans under the Term Loan B Facility subject to such event (as such comparative
yields are determined by the Administrative Agent) and (b) any repricing of the
loans under the Term Loan B Facility (whether pursuant to an amendment,
amendment and restatement, mandatory assignment or otherwise) which reduces the
“effective yield” applicable to all or a portion of the loans under the Term
Loan B Facility (as determined by the Administrative Agent) (it being understood
that any prepayment premium with respect to a Repricing Transaction shall apply
to any required assignment by a non-consenting Lender in connection with any
such amendment pursuant to so-called yank-a-bank provisions), in each case,
other than in connection with the consummation of an acquisition not permitted
under the Financing Documentation, an initial public offering or the occurrence
of a change in control (so long as the primary purpose of the prepayment or
repayment of, or amendment to the loans under the Term Loan B Facility in
connection therewith is not to reduce the “effective yield” applicable to the
loans under the Term Loan B Facility as certified by a financial officer of the
Borrower in a certificate to the Administrative Agent (on which the
Administrative Agent is expressly permitted to rely)).
Conditions to All Other Extensions of Credit:
Each extension of credit under the Senior Credit Facilities after the Closing
Date, except to the extent otherwise permitted or provided in the “Incremental
Term Loans/ Revolving Facility Increases” section above and subject to the
provisions in respect of Limited Condition Acquisitions, will be subject to
satisfaction of the following conditions precedent: (a) all of the
representations and warranties in the Financing Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit, or
if such representation speaks as of an earlier date, as of such earlier date,
and (b) after the initial funding on the Closing Date, no default or event of
default under the Senior Credit Facilities shall have occurred and be continuing
or would result from such extension of credit.




--------------------------------------------------------------------------------

Annex A – Transaction Description
11





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Representations and Warranties:
Limited to the following representations and warranties (which will be
applicable to the Borrower and its restricted subsidiaries and be subject to
materiality thresholds and exceptions consistent with the Documentation
Principles): financial statements; absence of any Material Adverse Effect (as
defined below); organizational and legal status; capital structure as of the
Closing Date; compliance with all applicable laws and regulations; the PATRIOT
Act; organizational power and authority; enforceability; no conflict with laws
or organizational documents; no default; absence of material litigation; the
Investment Company Act; Regulations T, U and X; ERISA; environmental regulations
and liabilities; environmental laws; use of proceeds; subsidiaries, joint
ventures, partnerships; ownership; necessary consents and approvals; taxes;
intellectual property; ownership of properties; solvency of the Borrower and its
subsidiaries, taken as a whole, on the Closing Date; FCPA and other
anti-corruption laws; brokers’ fees; labor matters; accuracy of disclosure;
material contracts; insurance; creation, validity, perfection and priority of
liens; classification of senior indebtedness; anti-terrorism laws; OFAC and
other sanctions; payment of obligations; franchise agreements; flood hazard
determinations and flood hazard insurance; and accuracy of the Beneficial
Ownership Certificate (as defined below).


The representations and warranties shall be subject to materiality and Material
Adverse Effect qualifiers consistent with Documentation Principles.
“Material Adverse Effect” means (a) with respect to the Acquired Company and its
subsidiaries on the Closing Date, a Material Adverse Effect (as defined in the
Acquisition Agreement), (b) with respect to Carrols and its subsidiaries on the
Closing Date and the Borrower and its subsidiaries after the Closing Date, a
material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies (taken as a whole)
of the Senior Agent under the Financing Documentation, (iii) the ability of the
Loan Parties (taken as a whole) to perform their payment obligations under the
Financing Documentation or (iv) the validity or enforceability of the Financing
Documentation.
Affirmative Covenants:
Limited to the following affirmative covenants (which will be applicable to the
Borrower and its restricted subsidiaries and be subject to materiality
thresholds and exceptions to be mutually agreed and consistent with the
Documentation Principles): financial reporting (including annual audited and
quarterly (for the first three fiscal quarters of each fiscal year) unaudited
financial statements (in each case, accompanied by customary compliance
certificates and management discussion and analysis) and annual updated
budgets); updated schedules and other information; use of proceeds; payment of
taxes and other obligations; continuation of business and maintenance of
existence and rights and privileges; maintenance of all material contracts;
maintenance of property and insurance (including hazard and business
interruption insurance and, as applicable, flood insurance); maintenance of
books and records; notices of defaults, litigation and other material events;
necessary consents, approvals, licenses and permits; compliance with laws and
regulations (including environmental laws, ERISA and the PATRIOT Act); a
customary certificate in connection with the Beneficial Ownership Regulation
(“Beneficial Ownership Certificate”); management letters; use of commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case with respect to the
Borrower, and a public rating of the Senior Credit Facilities by each of S&P and
Moody’s (but, in each case, not to maintain a specific rating); additional
Guarantors and Collateral; other collateral matters; further assurances
(including, without limitation, with respect to security interests in
after-acquired property); right of the Lenders to inspect property and books and
records; designation of unrestricted subsidiaries; and new restaurants and
franchise agreements.
The affirmative covenants shall be subject to materiality and Material Adverse
Effect qualifiers consistent with Documentation Principles.




--------------------------------------------------------------------------------

Annex A – Transaction Description
12





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Negative Covenants:
Limited to the following negative covenants (which will be applicable to the
Borrower and its subsidiaries and be subject to materiality thresholds and
exceptions to be mutually agreed and consistent with the Documentation
Principles): limitation on debt (including disqualified equity interests);
limitation on liens; limitation on altering nature of business; limitation on
fundamental changes and asset sales and other dispositions; limitation on loans,
advances, acquisitions and other investments; limitation on transactions with
affiliates; limitation on ownership of subsidiaries; limitation on changes in
line of business, fiscal year and accounting practices; limitation on amendment
of organizational documents and material contracts; sale-leaseback transactions;
limitation on dividends, distributions, redemptions and repurchases of equity
interests; limitation on prepayments, redemptions and purchases of debt that is
expressly subordinated, junior lien and unsecured debt (collectively, “Junior
Debt”); limitation on dividend and other payment restrictions affecting
subsidiaries; no further negative pledges; notwithstanding any other exceptions
to the lien covenant, no consensual liens on any fee-owned real property during
the Development Period; and compliance with OFAC and other sanctions rules and
regulations (including no use of proceeds of loans in violation of such rules
and regulations). Baskets and exceptions to the foregoing covenants will include
(but not be limited to) the following:
(a)(i) indebtedness not to exceed the greater of (x) $20.0 million and (y) 15%
of LTM Consolidated EBITDA; (ii) secured indebtedness subject to (x) in the case
of any first lien indebtedness secured by the Collateral incurred on a pari
passu basis with the Senior Credit Facilities, pro forma compliance with a First
Lien Net Leverage Ratio of not greater than 3.00 to 1.00 (such indebtedness,
“First Lien Ratio Debt”) and (y) in the case of indebtedness secured by the
Collateral incurred on a junior lien basis to the Term Facility, pro forma
compliance with a Secured Net Leverage Ratio of not greater than the 4.25 to
1.00 (such indebtedness, “Junior Secured Ratio Debt”; together with the First
Lien Ratio Debt, the “Secured Ratio Debt”), subject in the case of each of
clauses (x) and (y) to (A) no event of default having occurred or continuing
after giving effect to such incurrence and the application of proceeds thereof
(subject to the provisions in respect of Limited Condition Acquisitions) (B)
customary maturity and weighted average life limitations consistent with such
restrictions on the Incremental Facilities, (C) such indebtedness shall not be
guaranteed by any guarantors that do not guarantee the Senior Credit Facilities
and, in the case of secured indebtedness, shall not be secured by any collateral
not securing the Senior Credit Facilities, (D) in the case of term loans secured
on a pari passu basis with the Term Loan B Facility, subject to the “MFN”
provisions applicable to Incremental Facilities and (E) subject to an acceptable
intercreditor agreement to be set forth in the Financing Documentation; (iii)
unsecured, senior subordinated or subordinated indebtedness, or other
indebtedness not secured by all or any portion of the Collateral (such
indebtedness, “Unsecured Ratio Debt”; together with the Secured Ratio Debt,
“Ratio Debt”), subject to (w) pro forma compliance with a Total Net Leverage
Ratio of not greater than 4.75 to 1.00, (x) no event of default having occurred
or continuing after giving effect to such incurrence and the application of
proceeds thereof (subject to the provisions in respect of Limited Condition
Acquisitions), (y) customary maturity and weighted average life limitations and
(z) a sublimit to be agreed for non-Guarantor subsidiaries; (iv) purchase money
indebtedness and capital leases in an aggregate outstanding principal amount not
to exceed the greater of (x) $27.0 million and (y) 20.0% of LTM Consolidated
EBITDA; and (v) indebtedness in an amount not greater than the Free and Clear
Incremental Amount not used, in each case subject to similar limitations as set
forth in clause (a)(i) above;


(b)(i) liens not to exceed the greater of (x) $20.0 million and (y) 15% of LTM
Consolidated EBITDA; (ii) liens securing (x) indebtedness permitted pursuant to
clause (a)(i)(x) above, including, pro forma compliance with a First Lien Net
Leverage Ratio of 3.00 to 1.00 or (y) indebtedness permitted pursuant to clause
(a)(i)(y) above, including pro forma compliance with a Secured Net Leverage
Ratio of not greater than 4.25 to 1.00, in each case subject to the limitations
applicable to clause (a)(ii) above;


(c)(i) restricted payments not to exceed the greater of (x) $27.0 million and
(y) 20% of LTM Consolidated EBITDA (shared with permitted investments and
prepayments of Junior Debt under clause (d)(i) and (e)(i), respectively); (ii)
unlimited restricted payments (A) subject to pro forma compliance with a Total
Net Leverage Ratio of not greater than 2.50 to 1.00 and (B) so long as no event
of default has occurred and is continuing (or would result therefrom); (iii)
restricted payments consisting of regular quarterly dividends in amount to be
agreed; and (iv) restricted payments from a cumulative “builder” or “growth”
basket (the “Available Amount”) (shared with permitted investments and
prepayments of Junior Debt pursuant to clause (d)(iv) and (e)(iii),
respectively, below) of (x) $27.0 million plus (y) retained Excess Cash Flow (to
the extent greater than zero) (this clause (y), the “Growth Amount”) plus (z)
certain other usual and customary items as set forth in the Financing
Documentation; provided that (A) no default or event of default has occurred and
is continuing (or would result therefrom) and (B) in the case of the Growth
Amount, pro forma compliance with a Total Net Leverage Ratio of not greater than
3.00 to 1.00;


(d)(i) permitted investments not to exceed the greater of (x) $27.0 million and
(y) 20% of LTM Consolidated EBITDA (shared with restricted payments and
prepayments of Junior Debt under clause (c)(i) and (e)(i), respectively); (ii)
permitted investments constituting Permitted Acquisitions (to be defined in the
Financing Documentation); (iii) unlimited permitted investments (A) subject to
pro forma compliance with a Total Net Leverage Ratio of not greater than 3.00 to
1.00 and (B) so long as no event of default has occurred and is continuing (or
would result therefrom), subject to the provisions in respect of Limited
Condition Acquisitions; and (iv) permitted investments using the Available
Amount (shared with the amounts utilized under the Available Amount under for
restricted payments and prepayments of Junior Debt under clauses (c)(iv) and
(e)(iii), respectively; provided that no default or event of default has
occurred and is continuing (or would result therefrom), subject to the
provisions in respect of Limited Condition Acquisitions;


(e)(i) subject to compliance with the mandatory prepayment requirements with the
proceeds thereof, asset sales and other dispositions of property (subject to
customary exceptions, thresholds and reinvestment rights) on an unlimited basis
for fair market value as long as at least 75% of the consideration in excess of
an amount to be determined consists of cash or cash equivalents (subject to
customary exceptions to the cash consideration requirement, including a basket
for non-cash consideration that may be designated as cash consideration), and
(ii) dispositions of non-core after-acquired assets, in each case under this
clause (e), so long as no event of default has occurred and is continuing (or
would result therefrom); and


(f)(i) prepayments of Junior Debt not to exceed the greater of (x) $27.0 million
and (y) 20% of LTM Consolidated EBITDA (shared with restricted payments and
permitted investments under clause (c)(i) and (d)(i), respectively); (ii)
unlimited prepayments of Junior Debt (A) subject to pro forma compliance with a
Total Net Leverage Ratio of not greater than 2.50 to 1.00 and (B) so long as no
event of default has occurred and is continuing (or would result therefrom); and
(iii) prepayments of Junior Debt from the Available Amount (shared with the
amounts utilized under the Available Amount under for restricted payments and
permitted investments under clauses (c)(iv) and (d)(iv), respectively;
provided that (A) no default or event of default has occurred and is continuing
(or would result therefrom) and (B) in the case of the Growth Amount, pro forma
compliance with a Total Net Leverage Ratio of not greater than 3.00 to 1.00.




--------------------------------------------------------------------------------

Annex A – Transaction Description
13





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Financial Covenants:
Term Loan B Facility: None
Revolving Credit Facility: Maximum Total Net Leverage not to exceed 4.75 to
1.00.
The financial covenant will be tested quarterly and apply to the Borrower and
its subsidiaries on a consolidated basis, with definitions to be mutually agreed
upon.
The definition of Consolidated EBITDA shall be defined in a manner consistent
with the Documentation Principles and, in any event, shall include, without
limitation, (a) usual and customary add-backs with respect to restaurant
openings; (b) cost savings, operating expense reductions and synergies related
to the Transactions and to mergers and other business combinations,
acquisitions, investments, dispositions, divestitures, restructurings, operating
improvements, cost savings initiatives and other similar initiatives (including
newly completed modifications and renegotiation of contracts and other
arrangements) and other “specified transactions” that are reasonably
identifiable and factually supportable and projected by the Borrower in good
faith to result from actions that have been either taken or initiated or are
expected to be taken (in the good faith determination of the Borrower) within 18
months after such transaction, in each case, (i) calculated on a “run rate”
basis such that the full recurring benefit associated therewith is taken into
account without double counting the amount of actual benefits realized in
connection therewith and (ii) subject to an aggregate cap for this clause (b) of
25% of LTM Consolidated EBITDA; (c) restructuring and related charges; (d) costs
and expenses incurred in connection with the Transactions, permitted
acquisitions and other transactions permitted by the Financing Documentation
(whether or not consummated); (e) adjustments, exclusions and add-backs in the
Existing Credit Agreement; and (f) such other adjustments, exclusions and
add-backs consistent with the Documentation Principles.
Unrestricted Subsidiaries
The Financing Documentation will contain provisions pursuant to which, subject
to customary limitations on investments, loans, advances to, and other
investments in, unrestricted subsidiaries, the Borrower will be permitted to
designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently redesignate any such unrestricted
subsidiary as a restricted subsidiary; provided that, after giving effect to
such designation, no event of default has occurred and is continuing.
Unrestricted subsidiaries will not be subject to the representations and
warranties, affirmative or negative covenants or event of default provisions of
the Financing Documentation and the results of operations and indebtedness of
unrestricted subsidiaries will not be taken into account for purposes of
determining any financial ratio or covenant contained in the Financing
Documentation.




--------------------------------------------------------------------------------

Annex A – Transaction Description
14





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Events of Default:
Limited to the following events of default (with materiality thresholds,
exceptions and cure periods to be mutually agreed consistent with the
Documentation Principles): non-payment of obligations; inaccuracy of
representation or warranty; non-performance of covenants and obligations;
default on other material debt (including hedging agreements); bankruptcy or
insolvency; material judgments; impairment of security; ERISA; change of
control; actual or asserted invalidity or unenforceability of any Financing
Documentation or liens securing obligations under the Financing Documentation;
subordinated debt; uninsured loss; and material default under Franchising
Agreements; provided that, notwithstanding anything to the contrary in the
Financing Documentation, a breach of the Financial Covenant or any financial
covenant under any revolving Refinancing Facility will not constitute an Event
of Default for purposes of the Term Loan B Facility or any Incremental Term Loan
(or any other facility, other than the Revolving Credit Facility or revolving
Refinancing Facility, as applicable), and the Lenders under the Term Loan B
Facility, any Incremental Term Loan or any other facility (other than the
Revolving Credit Facility or revolving Refinancing Facility, as applicable) will
not be permitted to exercise any remedies with respect to an uncured breach of
the Financial Covenant until the date, if any, on which the commitments under
the Revolving Credit Facility or revolving Refinancing Facility, as applicable,
have been terminated or the loans thereunder have been accelerated as a result
of such breach.
Defaulting Lender Provisions, Yield Protection and Increased Costs:
Customary for facilities of this type, including, without limitation, in respect
of breakage or redeployment costs incurred in connection with prepayments, cash
collateralization for Letters of Credit in the event any lender under the
Revolving Credit Facility becomes a Defaulting Lender (as such term shall be
defined in the Financing Documentation), changes in capital adequacy and capital
requirements or their interpretation (provided that (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all request, rules, guidelines, requirements and directives thereunder or issued
in connection therewith or in implementation thereof, shall in each case be
deemed to be a change in law, regardless of the date enacted, adopted, issued or
implemented), illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.




--------------------------------------------------------------------------------

Annex A – Transaction Description
15





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Assignments and Participations:
Revolving Credit Facility: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to Eligible Assignees (to be defined in the
Financing Documentation) in respect of the Revolving Credit Facility in a
minimum amount equal to $5 million.


Term Loan B Facility: Subject to the consents described below (which consents
will not be unreasonably withheld or delayed), each Lender will be permitted to
make assignments to Eligible Assignees in respect of the Term Loan Facility and
any Incremental Term Loan in a minimum amount equal to $1 million.


Consents: The consent of the Borrower will be required for any assignment unless
(i) a payment or bankruptcy event of default has occurred and is continuing or
(ii) the assignment is to a Lender, an affiliate of a Lender or an Approved Fund
(as such term shall be defined in the Financing Documentation in a manner
consistent with the Documentation Principles); provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 business days
after having received notice thereof. The consent of the Administrative Agent
will be required for any assignment (i) in respect of the Revolving Credit
Facility or an unfunded commitment under the Term Loan Facility, to an entity
that is not a Lender with a commitment in respect of the applicable Facility, an
affiliate of such Lender or an Approved Fund and (ii) in respect of the Term
Loan Facility or any Incremental Term Loan Facility, to an entity that is not a
Lender, an affiliate of a Lender or an Approved Fund. The consent of the Issuing
Banks will be required for any assignment under the Revolving Credit Facility.
Participations will be permitted without the consent of the Borrower or the
Administrative Agent.


No Assignment or Participation to Certain Persons. No assignment or
participation may be made to natural persons, the Borrower or any of its
affiliates or subsidiaries. No assignments may be made to any Defaulting Lender.


The Senior Credit Facilities will include customary Lender ERISA
representations.


In addition, the Financing Documentation shall provide that so long as no
default or event of default is continuing, loans under the Term Loan B Facility
or any Incremental Term Loans may be purchased by and assigned to the Borrower
or any of its subsidiaries on a non-pro rata basis through Dutch auctions open
to all Lenders on a pro rata basis in accordance with customary procedures to be
agreed and/or open-market purchases; provided that any such loans shall be
automatically and permanently cancelled immediately upon acquisition thereof by
the Borrower or any of its subsidiaries and the Borrower may not use proceeds of
the Revolving Credit Facility to purchase loans to the extent such loans are
purchased at a discount.




--------------------------------------------------------------------------------

Annex A – Transaction Description
16





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Required Lenders:
On any date of determination, those Lenders who collectively hold more than 50%
of the outstanding loans and unfunded commitments under the Senior Credit
Facilities, or if the Senior Credit Facilities have been terminated, those
Lenders who collectively hold more than 50% of the aggregate outstandings under
the Senior Credit Facilities (the “Required Lenders”); provided that if any
Lender shall be a Defaulting Lender (to be defined in the Financing
Documentation) at such time, then the outstanding loans and unfunded commitments
under the Senior Credit Facilities of such Defaulting Lender shall be excluded
from the determination of Required Lenders.
Amendments and Waivers:
Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that (a) the consent of all
Lenders directly adversely affected thereby will be required with respect to (i)
increases in the commitment of such Lenders, (ii) reductions of principal,
interest, fees or other amounts, (iii) extensions of scheduled maturities or
times for payment, (iv) reductions in the voting percentages and (v) except with
respect to an extension made pursuant to the following paragraph, any pro rata
sharing provisions, (b) the consent of all Lenders will be required with respect
to releases of all or substantially all of the value of the Collateral or
Guarantees and (c) the consent of the Lenders holding more than 50% of the
outstanding loans and unfunded commitments under the Revolving Credit Facility
(collectively, “Required Revolving Lenders”) shall be required to approve any
amendment, waiver or consent for the purpose of satisfying a condition precedent
to borrowing under the Revolving Credit Facility that would not be satisfied but
for such amendment, waiver or consent. Notwithstanding the foregoing, (i)
amendments and waivers of the Financial Covenant (or any of financial
definitions included in (and for purposes of) the Financial Covenant) will
require only the consent of the Required Revolving Lenders and no other consents
or approvals shall be required and (ii) amendments and waivers of the Financing
Documentation that affect solely the Lenders under the Revolving Credit Facility
or any Incremental Term Loan (including waiver or modification of conditions to
extensions of credit under the Revolving Credit Facility, the availability and
conditions to funding of any Incremental Term Loan (but not the conditions for
implementing any Incremental Term Loan as noted above), pricing and other
modifications), will require only the consent of the Required Revolving Lenders
or Lenders holding more than 50% of the aggregate commitments or loans, as
applicable, under such Incremental Term Loan, as applicable (or if applicable
each affected Lender under the applicable Revolving Credit Facility or
Incremental Term Loan) and no other consents or approvals shall be required.


On or before the final maturity date of each of the Senior Credit Facilities,
the Borrower shall have the right to extend the maturity date of all or a
portion of the Senior Credit Facilities with only the consent of the Lenders
whose loans or commitments are being extended, and otherwise on terms and
conditions to be mutually agreed by the Administrative Agent and the Borrower
(which may include an increase in the interest rate and/or fees for Lenders
providing the extension); it being understood that each Lender under the tranche
the maturity date of which is being extended shall have the opportunity to
participate in such extension on the same terms and conditions as each other
Lender under such tranche; provided that such extensions shall not be subject to
any “default stoppers”, financial tests, “most favored nation” pricing or,
unless requested by the Borrower, minimum extension condition provisions


The Financing Documentation will contain “yank-a-bank” provisions as are usual
and customary for financings of this kind.




--------------------------------------------------------------------------------

Annex A – Transaction Description
17





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Refinancing Facilities:
The Financing Documentation will permit the Borrower to refinance loans under
the Term Loan Facility, Revolving Credit Facility or any Incremental Term Loan,
from time to time, in whole or part, with one or more new term loan facilities,
new revolving credit facilities or one or more series of senior unsecured notes
or loans or senior secured notes or loans (collectively, “Refinancing
Facilities”) that may be secured by the Collateral on a pari passu basis with
the Senior Credit Facilities, in each case on customary terms and conditions.
Indemnification:
The Credit Parties will indemnify the Lead Arrangers, the Administrative Agent,
each of the Lenders and their respective affiliates, partners, directors,
officers, agents and advisors (each, an “indemnified person”) and hold them
harmless from and against all liabilities, damages, claims, costs and expenses
(including reasonable fees, disbursements, settlement costs and other charges of
counsel (limited to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to the indemnified persons taken
as a whole and, if reasonably necessary, one local counsel in any relevant
material jurisdiction, and, solely in the case of an actual conflict of
interest, one additional counsel to the affected indemnified persons similarly
situated taken as a whole in each relevant material jurisdiction)) relating to
the Transactions or any transactions related thereto and the Borrower’s use of
the loan proceeds or the commitments; provided that no indemnified person will
have any right to indemnification for any of the foregoing to the extent
resulting from (a) such indemnified person’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, (b) a claim brought by the Borrower against an
indemnified person for material breach in bad faith of the funding obligations
of such indemnified person under the Commitment Letter or the Financing
Documentation as determined by a court of competent jurisdiction in a final
non-appealable judgment, or (c) any dispute solely among indemnified persons,
other than any claims against any indemnified person in its respective capacity
or in fulfilling its role as an administrative agent or arranger or any similar
role hereunder or under the Senior Credit Facilities, and other than any claims
arising out of any act or omission on the part of you or your subsidiaries or
affiliates.
Expenses:
The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of counsel (limited
to the reasonable and documented fees and expenses of one counsel to the
Administrative Agent and Lead Arrangers taken as a whole and, if necessary, of
one local counsel in any relevant material jurisdiction)) of the Administrative
Agent and the Lead Arrangers (promptly following written demand therefor)
associated with the syndication of the Senior Credit Facilities and the
preparation, negotiation, execution, delivery and administration of the
Financing Documentation and any amendment or waiver with respect thereto,
subject to the provisions of the Fee Letter and (b) all reasonable and
documented out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of counsel (limited to the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
the Lenders taken as a whole, and, if necessary, of one local counsel in any
relevant material jurisdiction and, solely in the case of an actual conflict of
interest, one additional counsel to the affected indemnified persons similarly
situated taken as a whole in each relevant material jurisdiction)) of the
Administrative Agent and each of the Lenders promptly following written demand
therefor in connection with the enforcement of the Financing Documentation or
protection of rights thereunder.




--------------------------------------------------------------------------------

Annex A – Transaction Description
18





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------







Governing Law; Exclusive Jurisdiction and Forum:
The Financing Documentation will provide that each party thereto will submit to
the exclusive jurisdiction and venue of the federal and state courts of the
State of New York (except to the extent the Administrative Agent or any Lender
requires submission to any other jurisdiction in connection with the exercise of
any rights under any security document or the enforcement of any judgment). New
York law will govern the Financing Documentation, except with respect to certain
security documents where applicable local law is necessary for enforceability or
perfection.
Waiver of Jury Trial and Punitive and Consequential Damages:
All parties to the Financing Documentation shall waive the right to trial by
jury and the right to claim punitive or consequential damages.
Counsel for the Lead Arrangers and the Administrative Agent:
Cahill Gordon & Reindel llp
Other:
The Financing Documentation shall contain customary EU “bail-in” provisions.






SCHEDULE I


INTEREST AND FEES



--------------------------------------------------------------------------------

Annex A – Transaction Description
19





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------





Interest:
At the Borrower’s option, loans will bear interest based on the Base Rate or
LIBOR, as described below:
A. Base Rate Option
Interest will be at the Base Rate plus the applicable Interest Margin (as
defined below). The “Base Rate” is defined as the highest of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York, plus 1/2 of
1%, (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at its principal U.S. office (which such rate is
an index or base rate and will not necessarily be its lowest or best rate
charged to its customers or other banks) and (c) the daily LIBOR (as defined
below) for a one month Interest Period (as defined below) plus 1%. Interest
shall be payable quarterly in arrears on the last day of each calendar quarter
and (i) with respect to Base Rate Loans based on the Federal Funds Rate and
LIBOR, shall be calculated on the basis of the actual number of days elapsed in
a year of 360 days and (ii) with respect to Base Rate Loans based on the prime
commercial lending rate of the Administrative Agent, shall be calculated on the
basis of the actual number of days elapsed in a year of 365/366 days. Any loan
bearing interest at the Base Rate is referred to herein as a “Base Rate Loan”.
Base Rate Loans will be made on same business day’s notice and will be in
minimum amounts to be agreed upon.
B. LIBOR Option
Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months (or twelve months if available and agreed to by all relevant
Lenders) as selected by the Borrower and will be at an annual rate for
Eurocurrency deposits for the corresponding deposits of U.S. dollars
administered by ICE Benchmark Administration Limited (or any applicable
successor quoting service) (“LIBOR”) plus the applicable Interest Margin (as
described below). LIBOR will be determined by the Administrative Agent at the
start of each Interest Period and, other than in the case of LIBOR used in
determining the Base Rate, will be fixed through such period. Interest will be
paid on the last day of each Interest Period or, in the case of Interest Periods
longer than three months, every three months, and will be calculated on the
basis of the actual number of days elapsed in a year of 360 days. LIBOR will be
adjusted for maximum statutory reserve requirements (if any), and in no event
shall be less than 0%.  Any loan bearing interest at LIBOR (other than a Base
Rate Loan for which interest is determined by reference to LIBOR) is referred to
herein as a “LIBOR Rate Loan”.
LIBOR Rate Loans will be made on three business days’ prior notice and, in each
case, will be in minimum amounts to be agreed upon.
The Financing Documentation will include customary successor LIBOR provisions.


Default Interest:
2.00% on overdue amounts.




--------------------------------------------------------------------------------

Schedule I to Annex B – Interest and Fees
1





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------





Interest Margins:
The applicable interest margins (the “Interest Margins”) will be:
 (a) in the case of the Revolving Credit Facility, initially, 3.75% for LIBOR
Rate Loans and 2.75% for Base Rate Loans;
 (b) in the case of the Term Loan B Facility, 3.75% for LIBOR Rate Loans and
2.75% for Base Rate Loans.
Commitment Fee:
A commitment fee (the “Commitment Fee”) will accrue on the unused amounts of the
commitments under the Revolving Credit Facility, with exclusions for Defaulting
Lenders. Such Commitment Fee will be 0.50% per annum. All accrued Commitment
Fees will be fully earned and due and payable quarterly in arrears (calculated
on a 360-day basis) for the account of the Lenders under the Revolving Credit
Facility and will accrue from the Closing Date.
Letter of Credit Fees:
The Borrower will pay to the Administrative Agent, for the account of the
Lenders under the Revolving Credit Facility, letter of credit participation fees
equal to the Interest Margin for LIBOR Rate Loans under the Revolving Credit
Facility, in each case, on the undrawn amount of all outstanding Letters of
Credit.
Other Fees:
The Lead Arrangers and the Administrative Agent will receive such other fees as
will have been agreed in a fee letter among them and the Borrower.






--------------------------------------------------------------------------------

Schedule I to Annex B – Interest and Fees
2





--------------------------------------------------------------------------------


    

--------------------------------------------------------------------------------





ANNEX C


$500 MILLION SENIOR SECURED CREDIT FACILITIES
CONDITIONS ANNEX
Capitalized terms used but not defined in this Annex C shall have the meanings
set forth in the commitment letter to which this Annex C is attached or in Annex
A or B thereto, as applicable. In the case of any such capitalized term that is
subject to multiple and differing definitions, the appropriate meaning thereof
shall be determined by reference to the context in which it is used. Subject, in
each case, to the Limited Conditionality Provision, the availability and initial
funding under the Senior Credit Facilities will be subject to solely the
satisfaction (or waiver) of only the following conditions precedent:
1.(a) The Financing Documentation, which shall be consistent, in each case, with
the Commitment Documents will have been executed and delivered to the Lead
Arrangers; provided that the terms of such Financing Documentation shall be
prepared in accordance with the Documentation Principles and in a form such that
they do not impair the availability of the Senior Credit Facilities on the
Closing Date if the Exclusive Funding Conditions are satisfied, and (b) the
Administrative Agent shall have received customary legal opinions, which shall
expressly permit reliance by the successors and permitted assigns of each of the
Administrative Agent and the Lenders, customary secretary’s certificates which
include evidence of authorization, organizational documents and good standing
certificates (with respect to the applicable jurisdiction of incorporation or
organization of each Credit Party) and a customary borrowing notice.
2.To the extent required by the Financing Documentation, all documents and
instruments required to create and perfect the Administrative Agent’s security
interests in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing.
3.Since the date of the Acquisition Agreement (as defined below) there shall not
have been any event, change, effect or development that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect (as defined in the Acquisition Agreement).
4.Except with respect to documentation otherwise expressly contemplated by this
Conditions Annex, the Lead Arrangers shall be reasonably satisfied with the
documentation for the Acquisition and other aspects of the Transactions,
including the purchase agreement executed in connection with the Acquisition
(the “Acquisition Agreement”) and all exhibits and schedules thereto (it being
understood that the executed Acquisition Agreement, dated as of February 19,
2019, and the exhibits and schedules thereto are satisfactory to the Lead
Arrangers). The Acquisition shall be consummated substantially concurrently with
the initial funding of the Senior Credit Facilities in accordance with
applicable law and the Acquisition Agreement without giving effect to any
waiver, modification or consent thereunder that is materially adverse to the
interests of the Lead Arrangers or the Lenders (unless approved by the Lead
Arrangers (such consent not to be unreasonably withheld or delayed)), it being
understood that, without limitation, any increase in the purchase price shall
not be materially adverse to the Lead Arrangers or the Lenders if funded solely
by the issuance of the Borrower’s common equity and any decrease in the purchase
price of 10% or less shall not be materially adverse to the Lead Arrangers or
the Lenders.
5.The Refinancing shall have been consummated prior to, or shall be consummated
substantially simultaneously with the initial borrowing under the Senior Credit
Facilities.
6.The Lead Arrangers shall have received:



--------------------------------------------------------------------------------

Annex C – Conditions Annex
1





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------





(a)    with respect to Carrols and its subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years ended
at least 90 days prior to the Closing Date, (ii) unaudited consolidated balance
sheets and related consolidated statements of income and cash flows for each
interim fiscal quarter (other than the fourth fiscal quarter of Carrols’ fiscal
year) ended since the last audited financial statements and at least 45 days
prior to the Closing Date and (iii) internal consolidated balance sheets and
related consolidated statements of income and cash flows for each interim fiscal
month ended since the last quarterly financial statements and at least 30 days
prior to the Closing Date; provided that the Commitment Parties acknowledge that
they have received the financial statements required by clause (i) above (other
than, for the avoidance of doubt, the financial statements as of and for fiscal
year ended December 31, 2018), the unaudited consolidated balance sheets and
unaudited consolidated statements of operations in respect of clause (ii) as of
and for the fiscal quarters ended March 31, 2018, June 30, 2018, and September
30, 2018, and the internal consolidated balance sheets and related consolidated
statements of income and cash flows in respect of clause (iii) as of and for
each fiscal month ending on or prior to January 31, 2019;
(b)    with respect to the Acquired Company and its subsidiaries, (i) audited
carve-out combined balance sheet of the CFP Business (as defined in the
Acquisition Agreement) as of (x) December 31, 2017 and (y) to the extent ended
at least 90 days prior to the Closing Date, December 31, 2018 and the related
audited carve-out combined statements of income, member’s equity and cash flows
of the CFP Business for the fiscal year ended (x) December 31, 2017 and (y) to
the extent ended at least 90 days prior to the Closing Date, December 31, 2018,
and (ii) unaudited carve-out combined balance sheet of the CFP Business and the
related audited carve-out combined statements of income, member’s equity and
cash flows of the CFP Business for each interim fiscal quarter (other than the
fourth fiscal quarter of the Acquired Company’s fiscal year) ended since the
last audited financial statements and at least 45 days prior to the Closing
Date; provided that the Commitment Parties acknowledge that they have received
the financial statements required by clause (i) above with respect to the fiscal
year ended December 31, 2017 and the unaudited consolidated balance sheets and
unaudited consolidated statements of operations in respect of clause (ii) as of
March 31, 2018, June 30, 2018, and September 30, 2018;
(c)    a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 45 days (or 90 days in case such
four-fiscal quarter period is the end of the Company’s fiscal year) prior to the
Closing Date, prepared in good faith after giving pro forma effect to each
element of the Transactions, prepared as if the Transactions had occurred on the
last day of such four quarter period (in the case of such balance sheet) or at
the beginning of such period (in the case of such other financial statements);
and
(d)    a certificate (substantially in the form set forth in Annex I attached to
this Annex C) from the chief financial officer of the Borrower certifying that
after giving pro forma effect to each element of the Transactions the Borrower
and its subsidiaries (on a consolidated basis) are solvent.
7.The Lead Arrangers shall have received, at least 5 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least 10 business days prior to the Closing Date, and a
Beneficial Ownership Certification.



--------------------------------------------------------------------------------

Annex C – Conditions Annex
2





--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------





8.The Lead Arrangers shall have been afforded a period (such period, the
“Marketing Period”) in which to syndicate the Senior Credit Facilities of at
least 15 consecutive business days after the receipt of all of the necessary
information and certifications in order to complete, and a customary
authorization letter with respect to, the final confidential information
memorandum or memoranda to be used in connection with the syndication of the
Senior Credit Facilities (such information, certifications and authorization
letter, collectively, the “CIM Information”). If the Borrower in good faith
reasonably believes that it has delivered the CIM Information, it may deliver to
the Lead Arrangers written notice to that effect (stating when it believes it
completed any such delivery), in which case the receipt of the CIM Information
shall be deemed to have occurred and the 15 consecutive business day period
described above shall be deemed to have commenced on the second business day
following the date of receipt of such notice, unless the Lead Arrangers in good
faith reasonably believe that the Borrower has not completed delivery of the CIM
Information and, within two business days after its receipt of such notice from
the Borrower, the Lead Arrangers deliver a written notice to the Borrower to
that effect (stating with specificity which information is required to complete
the delivery of the CIM Information).
9.All fees and expenses due to the Lead Arrangers, the Administrative Agent and
the Lenders required to be paid on the Closing Date and invoiced at least 3
business days before the Closing Date (including the fees and expenses of
counsel for the Lead Arrangers and the Administrative Agent) will have been paid
(which fees and expenses may be funded from the proceeds of the initial fundings
under the Senior Credit Facilities).
10.All of the representations and warranties in the Financing Documentation
shall be true and correct in all material respects (or if qualified by
materiality or material adverse effect, in all respects) on the Closing Date,
subject to the Limited Conditionality Provision. The Specified Acquisition
Agreement Representations will be true and correct to the extent required by the
Limited Conditionality Provision and the Specified Representations will be true
and correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects).







--------------------------------------------------------------------------------

Annex C – Conditions Annex
3





--------------------------------------------------------------------------------






Annex I to
Annex C
Form of Solvency Certificate


[●][●], 2019
This Solvency Certificate is being executed and delivered pursuant to Section
[●] of that certain [●] (the “Credit Agreement”; the terms defined therein being
used herein as therein defined).


I, [●], the [Chief Financial Officer/equivalent officer] of Borrower, in such
capacity and not in an individual capacity, hereby certify as follows:


1.
I am familiar with the finances, businesses, properties and assets of the
Borrower and its subsidiaries, taken as a whole, and am duly authorized to
execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement. I have reviewed the Credit Documents and such other
documentation and information and have made such investigation and inquiries as
I have deemed necessary and prudent therefor;

2.
As of the date hereof and immediately after giving effect to the Transactions
and the incurrence of the indebtedness and obligations being incurred in
connection with the Credit Agreement and the Transactions, that, (i) the sum of
the debt (including contingent, subordinated and other liabilities) of the
Borrower and its subsidiaries, taken as a whole, does not exceed the fair value
of the properties of the Borrower and its subsidiaries, taken as a whole; (ii)
the capital of the Borrower and its subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
subsidiaries, taken as a whole, engaged in or contemplated as of the date
hereof; (iii) the present fair saleable value of the assets of the Borrower and
its subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent,
subordinated and other liabilities) of the Borrower and its subsidiaries as they
become absolute and matured, (iv) the Borrower and its subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent, subordinated and other liabilities) beyond
their ability to pay such debts as they mature in the ordinary course of
business and (v) the Borrower and its subsidiaries, taken as a whole, are able
to pay their debts and liabilities and identified contingent obligations as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability; and

3.
I acknowledge that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Solvency Certificate in connection with the making of
Loans and the issuance of Letters of Credit under the Credit Agreement.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

Annex C – Conditions Annex
1





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


[SIGNATURE BLOCK]







--------------------------------------------------------------------------------

Annex C – Conditions Annex
2



